Name: Commission Regulation (EC) No 1639/2001 of 25 July 2001 establishing the minimum and extended Community programmes for the collection of data in the fisheries sector and laying down detailed rules for the application of Council Regulation (EC) NoÃ 1543/2000
 Type: Regulation
 Subject Matter: information and information processing;  documentation;  fisheries;  information technology and data processing;  European construction
 Date Published: nan

 17.8.2001 EN Official Journal of the European Communities L 222/53 COMMISSION REGULATION (EC) No 1639/2001 of 25 July 2001 establishing the minimum and extended Community programmes for the collection of data in the fisheries sector and laying down detailed rules for the application of Council Regulation (EC) No 1543/2000 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1543/2000, of 29 June 2000 establishing a Community framework for the collection and management of the fisheries data needed to conduct the common fisheries policy (1), and in particular Articles 5(1) and 8(1) thereof, Whereas: (1) Regulation (EC) No 1543/2000 establishes a Community framework for the collection and management of data needed to evaluate the situation of the fishery resources and the fisheries sector. To this end, it stipulates that Member States set up national programmes for the collection and management of fisheries data in accordance with Community programmes. (2) It is therefore necessary to establish a minimum Community programme covering the information strictly necessary for the scientific evaluations and to establish an extended Community programme which also includes information likely to improve in a decisive way the scientific evaluations. (3) The information required for each programme should be collected in the form of evaluation modules covering fishing capacities and fishing effort, catches and, finally, the economic situation of the sector. (4) The Member States' programmes for the collection of data for scientific evaluations should be compatible with the collection of data for the management of other aspects of the common fisheries policy and with the collection of data pursuant to the Member States' obligations to the Community's statistical programme. (5) Rules relating to the transmission of, and access to, the data, including with regard to confidentiality, as well as rules relating to technical modifications and exemptions to the Community programmes, should be set out. Procedures related to the monitoring of the national programmes should also be established. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Subject matter The minimum and the extended Community programmes referred to in Article 5(1) of Regulation (EC) No 1543/2000 are hereby established as set out in the Annex. This Regulation also lays down certain detailed rules for the data to be collected under the Member States' national programmes. Article 2 Definitions For the purposes of this Regulation, the following definitions apply: 1. segment means a group of vessels as homogeneous as possible in terms of physical characteristics and of use of fishing gear resulting from a partition of the segments contained in the fourth multiannual guidance programme (MAGP IV); 2. commercial fishing fleet means vessels registered and licensed, according to Council Regulation No 3690/93 (2) or otherwise authorised to fish for the purpose of commercial exploitation of fisheries; information on which Member States should provide to the Community's fishing vessel register under Commission Regulation No 2090/98 (3); 3. recreational and game fisheries means all fishing activities not conducted for commercial fishing purposes; 4. primary data means data associated to individual vessels, natural or legal persons or individual samples; 5. effective fishing power means the estimation of the fishing power of vessels by a comparison of the catches made by those vessels; 6. nominal fishing power means the expression of the fishing power by a physical characteristic (engine power or tonnage) or by a combination of such characteristics; 7. fishing effort means, for a vessel, the product of its fishing power and of the duration of its fishing activity and for a group of vessels, the sum of the fishing efforts of all the vessels concerned; 8. type of technique means the use of a specific fishing gear, or to the use of one or more fishing gear inside a group of gears; 9. space-time disaggregation means the combination of a time period and of a geographical stratification into subareas; 10. exhaustive sampling means a study of a population in the statistical sense with regard to a parameter, if all the individuals constituting the aforementioned population are actually measured; 11. processing industry means the industry involved in the preparation and preservation of fish, shellfish or molluscs as well as in the preparation of products containing fish, shellfish or molluscs; 12. sector of the processing industry means a part of the processing industry based on the type of processing (frozen, salted/dried, smoked, canned, prepared dishes, others) and on channels according to the groups of species concerned (demersal and deepwater species, Thunnidae, pelagic species other than Thunnidae, other fish species, shellfish, cephalopods, bivalves, other molluscs, others); 13. aggregated data means the aggregated data as defined in Article 2(b) of Regulation (EC) No 1543/2000; 14. functional unit means an operational grouping of statistical rectangles, corresponding to the area of distribution of a geographically isolated biological stock or assemblage of biological stocklets as set out in Appendix II; 15. catches means the total live weight of fish initially caught i.e. gross catch; 16. landings means the live weight equivalent of the landings i.e. nominal catch; 17. discards means the total live weight of undersized, not saleable, or otherwise undesirable fish, discarded at the time of capture or shortly afterwards. Article 3 Requirements for the national programmes The national programmes set up by the Member States taking into account the Community programmes set out in the Annex shall comprise in particular: (a) the links with the Community programmes, specifying the planned actions by section and by reference to the programme; (b) the elements of analytical accounts distributed by section and by programme as well as by geographical area as set out in Appendix I, level 2; (c) in the event of sampling, a detailed description on the strategies followed and the statistical estimates used making it possible to appreciate the levels of precision and relationship between the cost and precision; (d) the elements making it possible to demonstrate cooperation and task-sharing between Member States. The programmes shall provide for estimates of levels of precision referred to in point (c) by 31 May 2003 at the latest. Article 4 Submission of the national programmes Each Member State shall submit to the Commission, by 31 May of each year at the latest, by electronic means, its national programme referred to in Article 6 of Regulation (EC) No 1543/2000. Article 5 Transmission of data to international organisations 1. Data referred to in this Regulation may be transmitted by the Member States to the relevant international organisations in accordance with the specific rules and regulatory provisions of these organisations. 2. Member States shall inform the Commission of the transmission of the information referred to in paragraph 1 and provide the Commission with a computerised copy upon request. Article 6 Coordination between Commision and Member States 1. The Commission shall examine the national programmes and check that the conditions provided for in this regulation are observed. If the examination by the Commission of a national programme should reveal that it does not meet those conditions, the Commission shall immediately inform the Member State concerned and propose amendments to that programme. Subsequently the Member State concerned may submit a revised national programme. 2. Member States shall submit, by 31 May 2003 at the latest and by the 31 May following each year of application of the programme thereafter, a technical report of activity detailing the state of completion of the aims set at the time of the drawing-up of the minimum programme and of the extended programme. 3. Each Member State shall designate the relevant authority in charge of the implementation of this regulation, hereinafter referred to as national correspondent. 4. Each Member State shall communicate by 31 May 2001 at the latest the particulars of its national correspondent to the Commission and to the other Member States. 5. The national correspondent shall inform the Commission regularly of the state of progress of the national programmes. Article 7 Non-compliance with Community programmes If the Commission considers that the obligations set out in the modules of the Community programmes are not respected by a Member State and that the Member State concerned received Community financial assistance for these modules, it shall inform the Member State concerned which shall carry out an administrative enquiry. The Member State shall inform the Commission of the progress and of the findings of this enquiry and send it without delay a copy of the report drawn up following the inquiry, notifying the main elements on which it is based. The Commission may decide to reclaim any sum unduly paid, with interest for the period in question. Article 8 Technical modifications and exemptions 1. The Commission may authorise the modifications of surveys referred to in the Annex, section G(1)(iii) on the basis of advice of the Scientific, Technical and Economic Committee for Fisheries ( hereinafter referred to as STECF). 2. The Commission may, upon advice of the STECF and in accordance with the procedure referred to in Article 9(2) of Regulation (EC) No 1543/2000, decide on exemptions from the obligations set out in the Annex, sections H and I. Article 9 Management of primary and aggregated data 1. Member States shall take all necessary measures so that primary data collected under this regulation are dealt with in a confidential way. 2. The primary data shall be kept for the necessary time in order to carry out any relevant task and at least for five years. 3. Each Member State shall ensure that the aggregated data pertaining to the Community programmes are incorporated into computerised databases accessible by electronic means to the Commission and the national correspondents according to Articles 10 and 11. 4. Aggregated data referred to in paragraph 3, may not include any evidence which could make it possible to identify individual vessels, natural or legal persons. 5. Member States shall guarantee the safety of the data processing on their respective computer systems, in particular when the treatment requires transmission by network. 6. Member States shall take all the necessary technical measures to protect data against any accidental or illicit destruction, accidental loss, deterioration, distribution or unauthorised consultation and against any unsuitable form of treatment. Article 10 Access to data by the Commission 1. If the Commission wishes to use aggregated data collected pursuant to this Regulation, it shall specify to the Member States concerned the data in question. 2. Member States shall take the necessary measures to enable the remote consultation of the data in question or their duplication within a period of time not exceeding 20 working days. 3. If a Member State is not in a position to satisfy the request for access made by the Commission, it must immediately inform the Commission and give reasons. 4. When a computer file has been set up by the Commission from the data of the Member States, this file may not be kept for more than 20 working days following the date for which the information was requested and must therefore be destroyed except when explicit written agreement of the Member States concerned has been obtained. Article 11 Access to data by Member States 1. Member States shall take the measures necessary to facilitate access by the national correspondents of the other Member States, to the computerised database containing the aggregated data. 2. Member States shall communicate to the Commission and to other Member States the reasons which justify a suspension of access to data covered by this Regulation. 3. If a national correspondent wishes to have access to data held by another Member State, it shall send a request to the national correspondent responsible for access to this data. That national correspondent shall reply to the request within 10 working days following that request and must give reasons for any refusal. 4. Member States may conclude agreements or agree upon IT protocols relating to computer access in order to facilitate access to the databases. They shall inform the Commission without delay thereof. The expenses generated by access to the databases shall be borne by the national correspondent requesting it. Article 12 Confidentiality The members of the STECF and participants of meetings that it organises are not permitted to make a copy of part or all of the data for use outside of the meeting. Article 13 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2001. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 176, 15.7.2000, p. 1. (2) OJ L 341, 31.12.1993, p. 93. (3) OJ L 266, 1.10.1998, p. 27. ANNEX CHAPTER I CONTENTS AND METHODOLOGY A. Contents of the Community programmes 1. The minimum Community programme referred to in Article 5(1) of Regulation (EC) No 1543/2000 comprises the following modules: (a) module of evaluation of inputs: fishing capacities and fishing effort; (b) module of evaluation and of sampling of the catches and landings; (c) module of evaluation of the economic situation of the sector. 2. The extended Community programme referred to in Article 5(1) of Regulation (EC) No 1543/2000 comprises the modules referred to in point 1 as well as additional information which is specified for each module. 3. For each module the parameters to be monitored, the disaggregation levels and the precision levels to be attained are specified for the minimum programme. For the extended programmes for which the precision levels are not fixed, each Member State must indicate in its national programme the precision levels it is aiming at, and the cost-precision relationship associated to the estimation procedures which will be used. B. Precision levels and sampling intensities 1. When it is not possible to define quantitative targets for sampling programmes, neither in terms of precision levels, nor in terms of sample size, pilot surveys in the statistical sense will be established. Such pilot surveys must evaluate the importance of the problem and should also address the utility of more detailed surveys later on, and the cost-effectiveness relationship of such detailed surveys. 2. When quantitative targets can be defined, they can be specified either directly by sample sizes or sampling rates, or by the definition of the levels of precision and of confidence to be achieved. 3. When reference is made to a sample size or to a sampling rate in a population defined in statistical terms, the sampling strategies must be at least as efficient as simple random sampling. Such sampling strategies must be described within the corresponding national programmes. 4. When reference is made to precision/confidence level, the following distinction is established: (a) level 1: level making it possible to estimate a parameter with precision of plus or minus 25 % for a 95 % confidence level; (b) level 2: level making it possible to estimate a parameter with precision of plus or minus 10 % for a 95 % confidence level; (c) level 3: level making it possible to estimate a parameter with precision of plus or minus 5 % for a 95 % confidence level. CHAPTER II MODULE OF EVALUATION OF INPUTS: FISHING CAPACITIES AND FISHING EFFORT C. Collection of data concerning fishing capacities 1. For the minimum programme, data must be collected in order to assess, for each segment as defined later, the number of vessels that are attached to it and the average value per vessel of the parameters defined in point (a). (a) Parameters: the data collected must include all fishing vessels covered by multi-annual guidance programme (MAGP) IV:  the tonnage (gross tonnage),  the maximum continuous engine power actually developed by the main engine, after derating if appropriate, expressed in kW as defined in Council Regulation (EC) No 2930/86 (1),  the age of the vessel calculated on the basis of the age of the hull. (b) Disaggregation levels:  data must be gathered in a way which makes it possible to individualise the segments defined in Appendix III,  data must be updated annually. (c) Precision levels: data arising from Regulation (EC) No 2090/98 must be gathered exhaustively. For the other types of data mentioned in point (1)(a), sampling programmes can be drawn up to allow estimates attaining level 3 precision as defined in section B. 2. Extended programme (a) Complementary parameters include:  the maximum continuous power of the main engine before derating,  the maximum overall power of the auxiliary engine(s) used for hoists and winches for the vessels with an overall length of more than 12 meters,  the characteristics of a standard fishing gear associated with each fishing technique, including the dimensions and the insured value of this standard gear,  the average number per vessel of the fishing gears associated with the various types of fishing techniques. (b) Disaggregation levels:  segments to be considered are defined in Appendix IV,  types of fishing techniques to be considered are also defined in Appendix IV. D. Collection of data related to fishing effort 1. At the minimum programme level, data must be collected in the following way: (a) Parameters: (i) fuel consumption (2); (ii) fishing efforts by type of technique: they are measured by the weighted sum of the fishing days associated with an area and with a specific period:  each day is weighted by a measuring unit related to the nominal fishing power of each vessel; these units being defined in Appendix V,  a day at sea is regarded as a calendar day of fishing if at least one fishing operation has been carried out by a fishing vessel on that day, or if a passive fishing gear has been left at sea during this day,  each day is attributed to the area where the first fishing operation took place within this day. However, for passive gears, if no operation took place from the vessel within a day while at least one (passive) gear remained at sea, this day will be associated to the area where the last setting of a fishing gear was carried out on that fishing trip; (iii) specific fishing efforts: they are associated with stocks of special interest. They are defined as effort by technique, but the only days to be taken into account are those where the catches kept on board of the stocks mentioned in Appendix VI exceed the thresholds referred to in that Appendix.  for specific stocks additional measuring units apart from those defined in Appendix V, may be used on condition that they comply with the specifications established by the regional fisheries organisations involved in the assessment of these stocks. (b) Disaggregation levels: (i) as regards fuel consumption, data expressed in volume and cost must be gathered in a way which makes it possible to estimate the average fuel consumption per vessel within each segment as defined in Appendix III, on an annual basis (3); (ii) for fishing effort by technique, data must be collected by types of techniques defined in Appendix VIII, on a quarterly basis and, according to level 3 of geographical disaggregation defined in Appendix I; In addition to the overall effort, the contribution of each segment defined in Appendix III shall be individualised (effort by technique and by segment) (4); (iii) at the level of specific fishing efforts, data will be collected as for efforts by technique: by separating types of fishing techniques specified in Appendix VIII, on a quarterly basis, and according to level 3 of geographical disaggregation defined in Appendix I. (c) Precision levels: the data corresponding to the provisions of Commission Regulation (EEC) No 2807/83 (5) (defining the special procedures of recording of information concerning fish landings by the Member States) must be collected in an exhaustive way. When other data are necessary, they are collected according to sampling procedures making it possible to reach for the estimated averages by segment, the level of precision 2 for data concerning fuel consumption, the level of precision 2 for fishing effort by technique, the level of precision 1 for specific fishing effort. Pilot surveys may be conducted for fishing effort of passive gears. 2. Extended programme (a) Complementary parameters: for the efforts by technique and specific efforts referred to in point 1(a)(ii) and (iii):  other measuring units than those defined in Appendix V, can be used on condition that they are detailed and justified in the national programmes,  stocks and/or thresholds other than those defined in Appendix VI can be taken into consideration to define specific effort,  in addition, for fishing gear other than traps, pots and pond nets, fishing efforts could be measured by operation. In such cases, basic units will refer to fishing operations and not to fishing days. Each operation will correspond to a contribution to the thus defined fishing effort by following the rules defined in Appendix IX. Other rules than those indicated in that Appendix could also be used in as far as they are fully described and justified,  data on fishing effort of traps, pots and pond nets can be collected as number of gears at sea, multiplied by time (number of days of each gear at sea on an annual basis). (b) Disaggregation levels: (i) fuel consumption data can be gathered in a way which makes it possible to estimate the average fuel consumption per vessel within each segment defined in Appendix IV, on a quarterly basis; (ii) as regards to the fishing effort by technique and the specific fishing effort:  effort data can be individualised according to the types of fishing techniques referred to in Appendix X; more detailed typology can be used as long as the usefulness is described and justified in the national programme,  effort data by segment can be gathered with reference to the segments defined in Appendix IV,  effort data can be gathered on a monthly basis, and referring to the level of geographical disaggregation 4 of Appendix I; for the stocks mentioned in Appendix VII specific effort data can be gathered by separating the ranges of depth specified in that Appendix. CHAPTER III MODULE OF EVALUATION OF THE CATCHES AND LANDINGS E. Collection of data related to catches and landings 1. At the minimum programme level, data must be gathered in the following way. (a) Parameters:  data collection must make it possible to assess:  commercial landings for all stocks, and  for stocks mentioned in Appendix XII, total catches, landings and discards, and  catches from recreational and game fisheries in marine waters for stocks mentioned in Appendix XI,  each Member State must describe the conversion factors it has applied. (b) Disaggregation levels:  for each Member State, an estimate of overall annual commercial landings will be provided by species, distinguishing the geographical origin of the catches according to level 2 of geographical disaggregation of Appendix I. However, if grouping of several species is considered to be more appropriate, Member States can obtain a derogation from the Commission, provided this is fully justified,  for the stocks mentioned in Appendix XII, commercial landings will be disaggregated as indicated in that Appendix,  landings by weight and value of each segment identified in Appendix III must be individualised by species, by quarter and, as regards the geographical origin of the catches, at the level of geographical disaggregation 2 according to Appendix I (6),  discards will be monitored for the stocks in Appendix XII in order to estimate the average volume of the annual catches by weight per three-year period, by type of technique defined in Appendix III, except for the stocks for which Appendix XII specifies another disaggregation rule,  a pilot survey, as defined in section B, needs to be implemented for recreational and game fisheries mentioned in Appendix XI, taking into account the disaggregation level specified within the same Appendix. (c) Precision level:  the assessment of commercial landings must be made on the basis of the exhaustive data gathered under Council Regulation (EEC) No 2847/93 (7) and on the basis of Council Regulation (EC) No 104/2000 (8) and for the data not covered by these Regulations by sampling and statistical procedures, in such a way that the estimates achieve a precision of level 3 for stocks subject to TAC and quota regulations, level 2 for stocks not subject to TACs and quotas listed within Appendix XII, and level 1 for the other cases,  data related to annual estimates of discards for stocks mentioned in Appendix XII must lead to a precision of level 1. However, if Member States can not reach this level of precision or only at excessive costs, they can obtain a derogation from the Commission to reduce the precision level, sampling frequency or to implement a pilot survey provided this request is fully documented,  discards related to other stocks than those for which Appendix XII states a yearly estimate must be covered by pilot surveys. The conclusions of these studies must be forwarded to the Commission by 31 October 2003 at the latest,  catches from recreational and game fisheries mentioned in Appendix XI must be subject to pilot surveys. The conclusions of these surveys must be forwarded to the Commission by 31 October 2003 at the latest. (d) In accordance with the provisions of Regulation (EEC) No 2847/93, Member States shall take necessary measures to ensure the registration of all relevant data according to Article 9 of that Regulation. In addition, Member States will, when appropriate, cooperate with other Member States to obtain comprehensive data covering the landings of vessels flying their flag. 2. Extended programme (a) Complementary parameters:  landings from stocks mentioned in Appendix XIII,  catches from game and recreational fisheries for stocks other than those mentioned in Appendix XI,  for salmon, the catches taken in estuaries, lakes and rivers in the geographical area of the Baltic Sea and the North Sea. (b) Disaggregation level:  data concerning the commercial landings of the stocks mentioned in Appendix XII can be disaggregated in accordance with the provisions defined in that Appendix for the extended programme. Complementary geographical stratification, according to depth or another criterion, can be made, in as far as this stratification is consistent with section D, point (2)(b)(ii), third indent, and that the corresponding national programme justifies its usefulness,  data concerning the stocks mentioned in Appendix XIII can be collected on a quarterly basis, by separating the catches according to the types of techniques defined in Appendix III, and by the geographical level 3 areas according to Appendix I. For stocks mentioned in Appendix VII, data can be further separated according to the ranges of depth defined in that Appendix,  catch data can be collected by segment as defined in Appendix IV or Appendix X,  discards data can be collected under the extended programme:  on a quarterly basis, by type of technique according to Appendix III and according to the geographical level 3 of Appendix I, for the stocks where Appendix XII mentions an annual evaluation of discards within the minimum programme,  on an annual basis, with possible separation of the types of fishing technique according to Appendix III, without geographical disaggregation, for the stocks where Appendix XII does not require an annual estimate of discards within the minimum programme,  on an annual basis, with no other disaggregation for the stocks mentioned in Appendix XIII. F. Collection of data concerning the catches per unit of effort and/or effective effort of specific commercial fleets 1. At the minimum programme level, data must be collected in the following way: each national programme includes a review of the utility of the detailed catch and effort data from fishing vessels flying their flag, which have been used during the years 1995 to 2000 by scientific assessments working groups. This review will analyse the weight given in the final stock assessment to the corresponding abundance or partial fishing effort indices, the possibility prolonging the corresponding times series on the basis of disaggregated catch and effort figures as mentioned respectively in sections D and E, as well as the possible necessity to refer to even more detailed data. Each Member State will forward the corresponding conclusions to the Commission by 31 December 2002 at the latest. The Commission will submit to the STECF the results of these analyses, and fix the contents of the minimum programme for this section by 31 March 2003 at the latest. 2. Extended programme level: any study covering the definition of indexes of abundance or of effective effort on the basis of detailed catch and effort data coming from the commercial fleets is eligible under the extended programme. The potential usefulness of these indexes should be established by the national programme. These studies will be submitted to the STECF. If the opinion of the STECF does not confirm the usefulness of these indexes, the corresponding study will not be considered eligible from there on. G. Eligibility of the scientific evaluation surveys of stocks 1. Minimum programme level: (i) All surveys mentioned by Appendix XIV with priority 1, must be covered; (ii) Member States must guarantee within their national programmes continuity with previous survey designs; (iii) Notwithstanding points (i) and (ii), Member States may propose a modification in the survey effort or sampling design, provided that this will not negatively affect the quality of the results. 2. At the extended programme level all surveys indicated with priority 2 in Appendix XIV are eligible. H. Biological sampling of catches: composition by age and by length 1. At the minimum programme level, data must be collected in the following way. (a) Parameters: biological sampling must be performed in order to evaluate the composition in length and where appropriate in age, of the landings for all the stocks specified in Appendix XV. (b) Disaggregation and precision levels: the necessary disaggregation levels are specified in Appendix XV as well as the basic stratification and the sampling intensities. However, Member States can apply another sampling strategy than that corresponding to the basic stratification with simple random sampling within strata defined in Appendix XV, and other sampling intensities than those defined in Appendix XV, providing this alternative approach achieves the same or a higher precision level at the same or at a lower cost, and that this is established by the corresponding national programme. (c) Sampling programme implementation: the Member State on whose territory landings take place are responsible for installing sampling programmes according to the standards defined in this article. If necessary, Member States will co-operate with the authorities of third countries to set up the biological sampling of the landings carried out by vessels flying these third countries flag. In accordance with Regulation (EEC) No 2847/93, each Member State takes the necessary measures to ensure the gathering of all data concerning the activities of the vessels which fly its flag whatever their places of landings. (d) Exemptions concerning the sampling rules:  lengths: (1) the national programme of a Member State can exclude the estimation of the length distribution of the landings for stocks for which TACs and quotas have been defined under the following conditions: (i) the relevant quotas must correspond to less than 5 % of the Community share of the TAC or to less than 100 tonnes on average during the previous three years; (ii) the sum of all quotas of Member States whose allocation is less than 5 %, must account for less than 15 % of the Community share of the TAC. If the condition set out in point (i) is fulfilled, but not the condition set out in point (ii), the relevant Member States may set up a coordinated programme to achieve for their overall landings the implementation of the sampling scheme described in Appendix XV, or another sampling scheme, leading to the same precision. If appropriate, the national programme may be adjusted until 31 January of every year to take into account the exchange of quotas between Member States; (2) for stocks for which TACs and quotas have not been defined and outside the Mediterranean area, the same rules apply on the basis of the average landings of the previous three years and with reference to the total Community landings from a stock; (3) for the stocks in the Mediterranean area, the landings by weight of a Mediterranean Member State for a species corresponding to less than 5 % of the total national landings from the Mediterranean area, or to less than 200 tonne, except for bluefin tuna.  ages: (1) the national programme of a Member State can exclude the estimation of the age distribution of the landings for stocks for which TACs and quotas have been defined under the following conditions: (i) the relevant quotas correspond to less than 10 % of the Community share of the TAC or to less than 200 tonnes on average during the previous three years; (ii) the sum of all quotas of Member States whose allocation is less than 10 %, accounts for less than 25 % of the Community share of the TAC. If the condition set out in point (i) is fulfilled, but not the condition set out in point (ii), the relevant Member States may set up a coordinated programme to achieve for their overall landings the implementation of the sampling scheme described in Appendix XV, or another sampling scheme, leading to the same precision. If appropriate, the national programme may be adjusted adjusted until 31 January of every year to take into account the exchange of quotas between Member States; (2) for stocks for which TACs and quotas have not been defined and outside the Mediterranean area, the same rules apply on the basis of the average landings of the previous three years and with reference to the total Community landings from a stock; (3) for the stocks in the Mediterranean area, the landings by weight of a Mediterranean Member State for a species corresponding to less than 5 % of the total national landings from the Mediterranean area, or to less than 200 tonnes, except for bluefin tuna; (4) Whenever possible, age-reading should be performed on commercial catches. If this is not the case, Member States should specify it within their national programme.  Others: if cooperation between Member States guarantees that the overall estimate of the parameters under point (a) reach the necessary precision level, each concerned Member State is not held individually to guarantee that its own data are enough to reach this precision level. (e) Discards Discards must be the subject of an estimation of the distribution of the lengths when they represent on an annual basis, either more than 10 % of the total catches by weight or more than 20 % of the catches in numbers for the stocks for which annual discard data must be collected as specified in Appendix XII and according to the rules defined in that Appendix for commercial landings. The sampling intensities are those as defined in Appendix XV for commercial landings. When discards take place for length ranges which are not represented in the landings, age-reading must take place in accordance with the rules set out in Appendix XV. However, if Member States can not reach this level of precision or only at excessive costs, they can obtain a derogation from the Commission provided this request is fully documented. (f) Recreational and game fisheries For the stocks specified in Appendix XI, Member States must set up pilot surveys consistent with the level of disaggregation defined in that Appendix. These surveys must make it possible to establish the levels of precision required for the future. The conclusions of these surveys must be forwarded to the Commission by 31 October 2003 at the latest. 2. Extended programme: complementary parameters:  all the sampling programmes for the estimation of the composition by age or length of the landings and specified Appendix XV,  the sampling programmes for the estimation of the annual composition in lengths of landings for the stocks specified in Appendix XIII,  the sampling programme for the estimation of the annual composition in lengths of the discards for stocks specified in Appendix XII and Appendix XV. I. Other biological samplings (1) At the minimum programme level, data must be collected in the following way. (a) Parameters (i) The growth curves by length and by weight, the relations between age/length and maturity, and the relation between age/length and fecundity must be provided for all stocks mentioned in Appendix XVI, including for those not subject to an annual estimation of the age composition of the catches. (ii) Biological sampling programmes of the landings must be implemented to estimate the share of the various stocks in these landings for: herring in the Skagerrak, Kattegat, and eastern North Sea separately, wild and reared salmon in the Baltic Sea, the various species of skates and rays in areas IV and VIId. (iii) Member States should perform their sampling scheme for sex ratio from their commercial catches. However, in cases in which this task is impossible, samples obtained during scientific surveys may be used. (b) Disaggregation level For parameters referred to in point (a)(i):  definitions are provided by stock according to the periodicity defined in Appendix XVI. The validity of existing data used for biological parameters estimation must be checked every three to six years as defined in Appendix XVI. Member States must update these parameters if needed,  for the Norway lobster (Nephrops), Greenland halibut, deep sea shrimps (Pandalus borealis), plaice, sole and hake, the growth curves and maturity ogives are established separately for males and for females. For parameters referred to in point (a)(ii): data should be provided quarterly and following the fishing techniques typology described in Appendix IV. (c) Precision levels (i) For growth curves:  for stocks for which ages of individual fish can be read, average weights and lengths for each age must be estimated with a precision of level 3, up to an age such that cumulated landings for the corresponding ages account for at least 95 % of the national landings for the relevant stock,  for stocks for which age reading is not possible, but for which a growth curve can be estimated, average weights and lengths for each age must be estimated with a precision of level 2, up to an age such that cumulated landings for the corresponding ages account for at least 90 % of the national landings, for the relevant stock. (ii) For maturity, fecundity and sex ratios, a choice can be made between reference to age or length, provided that Members States which have to conduct the corresponding biological sampling have agreed the following:  for maturity and fecundity, precision of level 3 must be achieved within the age and/or length range, the limits of which correspond to a 20 % and 90 % of mature fish,  for sex ratio, precision of level 3 must be achieved, up to and age or length such that cumulated landings for the corresponding ages or lengths account for at least 95 % of the national landings for this stock. (iii) Stocks and species compositions of the catches referred to in point (a)(ii) must be estimated with level 1 precision. (d) Exemptions (1) The national programme of a Member State can exclude the estimation of the biological parameters for stocks for which TACs and quotas have been defined under the following conditions: (i) the relevant quotas correspond to less than 10 % of the Community share of the TAC or to less than 200 tonnes on average during the previous three years; (ii) the sum of all quotas of Member States whose allocation is less than 5 %, accounts for less than 20 % of the Community share of the TAC. If appropriate, the national programme can be adjusted until 1 February of every year to take into account the exchange of quotas between Member States. (2) For stocks for which TACs and quotas have not been defined, the same rules apply on the basis of the average landings of the previous three years and with reference to the total Community landings. If cooperation between the Member States guarantees that the overall estimates of all parameters set out in point (a)(i) reach the necessary precision levels, a Member State concerned is not held individually to guarantee that its own data is enough to reach this precision level. 2. At the extended programme level Complementary parameters:  for the stocks mentioned in Appendix XVI, an annual updating and discrimination by sex will be eligible,  for stocks not mentioned in Appendix XVI, but mentioned in Appendix XV and for which length data have been collected, growth, maturity and sex ratio data will be eligible every three years,  the growth and maturity curves for the species mentioned in Appendix XIII are eligible, but the updating of the data will not be performed more frequently than every three years,  for the groups of species mentioned in Appendix XII or XIII, sampling programmes of the catches to establish the species composition will be eligible every three years. CHAPTER IV MODULE OF EVALUATION OF THE ECONOMIC SITUATION OF THE SECTOR J. Collection of economic data by groups of vessels 1. At the minimum programme level, data must be gathered in the following way. (a) Parameters:  data must be collected to cover all the parameters mentioned in Appendix XVII according to the segmentation set out in Appendix III,  investment must be measured in order to estimate the overall value of assets, including the capital value of the leased equipment. Insured values must be preferred. If the collection of the insured value proves too difficult, the replacement value of the vessel can be gathered by default. In such a case, the need for this substitution must be shown in the national programme,  within production costs, labour costs must cover all expenditures paid by employers, including social security, health insurance, retirements and other related taxes. (b) Disaggregation levels:  each parameter is estimated for each group of vessels as defined in Appendix III,  in accordance with the specifications of Annex IV of Regulation (EC) No 1543/2000, data concerning prices are gathered on an annual basis, while distinguishing for the fleets performing in the Mediterranean the catches coming from the various geographical areas mentioned in Appendix I, level 3. (c) Precision levels: for each parameter and for each segment, level 1 precision must be achieved. 2. Extended programme level (a) Complementary parameters: the extended programme covers all the data defined in Appendix XVIII. (b) Disaggregation levels: the partition of the groups of vessels referred to in point (1)(a), first indent, may be carried up to the level defined in Appendix IV and regarding the regional differentiation of level 2 of Appendix I. K. Collection of data concerning the processing industry 1. At the minimum programme level Member States should conduct pilot surveys in order to assess the annual value per sector of the parameters listed in Appendix XIX; these pilot surveys must compare the cost-efficiency relationship of different data collection strategies, including sampling schemes. The conclusions of these surveys must be forwarded to the Commission by 31 October 2003 at the latest. 2. Extended programme level (a) Complementary parameters Activities of collecting and managing the data shall make it possible: (i) to appreciate the overall sensitivity of the sector and/or of the companies located in the coastal regions (nomenclature of territorial units for statistical purposes, NUTS 3) with respect to the catches from the stocks subject to TACs and quotas and/or affected by other measures connected with the conservation of fishery resources, or with respect to the catches from outside of Community waters; (ii) to assess the impact, including the social and the economic impact, on the processing industry of measures taken on behalf of the CFP such as measures envisaged by Council Regulation (EEC) No 3759/92 (9), Council Regulation (EC) No 2792/1999 (10), and specific measures adopted for the fisheries and aquaculture sector of the most remote regions (programme of options specific to remoteness and to insularity, POSEI). (b) Disaggregation levels The analysis of the companies of the sector may take into account the establishment of these companies in various regions, coastal or not, at the NUTS 3 level. (1) OJ L 274, 25.9.1986, p. 1. (2) The data are considered as part of the economic evaluation collected as Chapter IV. (3) The data are considered as part of the economic evaluation collected as Chapter IV. (4) The data are considered as part of the economic evaluation collected as Chapter IV. (5) OJ L 276, 10.10.1983, p. 1. (6) The data are considered as part of the economic evaluation collected as Chapter IV. (7) OJ L 261, 20.10.1993, p. 1. (8) OJ L 17, 21.1.2000, p. 22. (9) OJ L 388, 31.12.1992, p. 1. (10) OJ L 337, 30.12.1999, p. 10. List of Appendixes Appendix I: Geographic stratification by regional fisheries organisation Appendix II: Functional units (FU) and statistical rectangles for Nephrops norvegicus Appendix III (section C): Basic segmentation of vessels for capacities (MP) Appendix IV (section C): Detailed disaggregation of vessels for capacities (EP) Appendix V (section D): Fishing power units by type of fishing technique Appendix VI (section D): Stocks for which specific effort must be defined (MP) Appendix VII (section D): Target species and depths (EP) Appendix VIII (section D): Intermediate typology for effort information (MP) Appendix IX (section D): Definition of fishing effort in relation to fishing operation (EP) Appendix X (section D): Detailed typology of fishing techniques (EP) Appendix XI (section E): List of recreational fisheries stocks (MP) Appendix XII (section E): List of stocks for landings and discards monitoring (MP) Appendix XIII: List of optional species for EP Appendix XIV (section G): List of surveys (MP, EP) Appendix XV (section H): Age-length sampling scheme (MP, EP) Appendix XVI (section I): Other biological samplings Appendix XVII (section J): Economic information per fleet segment, as defined in Appendix III (MP) Appendix XVIII (section J): Data needs for basic economic evaluation per fleet segment (EP) Appendix XIX (section K): Economic information per primary and secondary industry (sectors) (MP) Appendix I Geographic stratification by regional fisheries organisations ICES NAFO ICCAT GFCM CCAMLR IOTC Other Level 1 Area Area FAO area Area Area FAO area FAO area e.g. 37 e.g. 48 Mediterranean and Black Sea Level 2 Subarea Subarea FAO Subarea Subarea Subarea FAO Subarea FAO Subarea e.g. IV e.g. 21.2 e.g. 37.1 e.g. 48.1 North Sea Labrador Mediterranean Antarctic Peninsula Level 3 Division Division Division Division Division Division Division e.g. IVc e.g. 21.2H 5 ° Ã  5 ° e.g. 37.1.2 5 ° Ã  5 ° 5 ° Ã  5 ° 5 ° Ã  5 ° Gulf of Lions Level 4 Rectangle Rectangle Rectangle Rectangle Rectangle Rectangle Rectangle 30 ² Ã  1 ° 1 ° Ã  1 ° 1 ° Ã  1 ° 1 ° Ã  1 ° 1 ° Ã  1 ° 1 ° Ã  1 ° Appendix II Functional Units (FU) and Statistical rectangles for Nephrops norvegicus FU No Name ICES zone Statistical rectangles 3 Skagerrak IIIa 47G0-G1; 46F9-G1; 45F8-G1; 44F7-G0; 43F8-F9 4 Kattegat IIIa 44G1-G2; 42-43G0-G2; 41G1-G2 5 Botney Gut  Silver Pit IVb, c 36-37 F1-F4; 35F2-F3 6 Farn Deeps IVb 38-40 E8-E9; 37E9 7 Fladen Ground IVa 44-49 E9-F1; 45-46E8 8 Firth of Forth IVb 40-41E7; 41E6 9 Moray Firth IVa 44-45 E6-E7; 44E8 10 Noup IVa 47E6 11 North Minch VIa 44-46 E3-E4 12 South Minch VIa 41-43 E2-E4 13 Clyde VIa 39-40 E4-E5 14 Irish Sea East VIIa 35-38E6; 38E5 15 Irish Sea West VIIa 36E3; 35-37 E4-E5; 38E4 16 Porcupine Bank VIIc, k 34D6-D8; 33D5-D8; 32D5-D6 17 Aran Grounds VIIb 34-35 D9-E0 18 Ireland NW coast VIIb 37D9-E1; 36D9 19 Ireland SW and SE coast VIIg, j 31-33D9-E0; 31E1; 32E1-E2; 33E2-E3 20 NW Labadie, Baltimore and Galley VIIg,j 21 Jones and Cockburn VIIg, h, j 27-29E1-E2; 31E2-E4; 32E3 22 Smalls VIIg 23 Bay of Biscay north VIIIa 22-24E6-E7; 23-24E5 24 Bay of Biscay south VIIIb 20-21E7-E8; 19E8 25 North Galicia VIIIc 15E0-E1; 16E1 26 West Galicia IXa 13-14E0-E1 27 North Portugal (North of Cape Espichel) IXa 6-12E0; 9-12E1 28 South-west Portugal (Alentejo) IXa 3-5E0-E1 29 South Portugal (Algarve) IXa 2E0-E2 30 Gulf of Cadiz IXa 2-3E2-E3 31 Cantabrian Sea VIIIc 16E4-E7 32 Norwegian Deep lVa 44-52F2-F6; 43F5-F7 33 Off Horn Reef lVb 39-41E4; 39-41E5 Appendix III (section C) Basic segmentation of vessels for capacities (MP) Appendix IV (section C) Detailed disaggregation of vessels for capacities (EP) Appendix V (section D) Fishing power units by type of fishing technique Fishing technique Fishing power units Mobile gears kW and GT Fixed gears GT Polyvalent kW Appendix VI (section D) Stocks for which specific effort must be defined (MP) Species and area Threshold 1 (1) Threshold 2 (2) Salmon (Baltic Sea) 30 % 5 % Cod (all areas) 30 % 5 % Haddock (all areas) 30 % 5 % Saithe (all areas) 30 % 5 % Whiting (all areas) 30 % 5 % Plaice (all areas) 30 % 5 % Sole (all areas, except Mediterraneas) 10 % 5 % Sole (Mediterranean) 30 % 5 % Nephrops (all areas) 30 % 5 % Hake (all areas) 30 % 5 % Anchovy (all areas) 30 % 5 % Sardine (all areas) 50 % 5 % Mackerel (all areas) 50 % 10 % Horse mackerel (all areas) 50 % 10 % Swordfish (all areas) 30 % 5 % Bluefin tuna (all areas) 30 % 5 % Big-eye tuna (all areas) 30 % 5 % Albacore (all areas) 30 % 5 % Yellowfin tuna (all areas) 30 % 5 % Herring (all areas) 50 % 10 % Sprat (all areas) 50 % 10 % Sandeel (all areas) 70 % Norway pout (all areas) 70 % (1) A fishing day is to be considered as targeting one specific species, if the percentage of this species in total daily catch is higher than threshold 1. (2) A fishing day is to be considered as affecting significantly a species, if the percentage of the particular species is higher than threshold 2. Appendix VII (section D) Target species and depths (EP) Stock Area Threshold Cod NAFO 30 % Grenadiers All areas 30 % Greenland halibut All areas 30 % Redfish All areas 30 % Pandalus spp. All areas 30 % Pagelus bogaraveo ICES 30 % Aphanopus carbo ICES 30 % Argentina silus ICES 30 % Beryx spp. ICES 30 % Coryphaenoides rupestris ICES 30 % Hoplostethus atlanticus ICES 30 % Molva dypterygia ICES 30 % Molva molva ICES 30 % Depth ranges: 0 - 200 m, 201 - 500 m, 501 - 1 000 m, > 1 000 m Appendix VIII (section D) Intermediate typology for effort information (MP) Appendix IX (section D) Definition of fishing effort in relation to fishing operation (EP) Gear type Variable Trawls Duration of haul Ã  kW Purse seiners Number of sets Nets Number of nets Ã  length Ã  time at sea Longlines Number of hooks Ã  time at sea Pots, traps and pound nets Numbers Ã  annual time at sea Appendix X (section D) Detailed typology of fishing techniques (EP) I. Mobile gears (a) Beam trawl 1. Engine power < 221 kW for vessels operating in North Sea (i) mesh size: < 32 mm, 80   109 mm,  ¥ 110 mm 2. Engine power  ¥ 221 kW for vessels operating in North Sea (i) mesh size: 80   109 mm,  ¥ 110 mm 3. Beam trawlers operating outside the North Sea (i) mesh size: < 32 mm, 80   109 mm,  ¥ 110 mm (b) Demersal trawl and demersal seine 1. Bottom trawl (i) single trawl, paired trawl, twin trawl, other multirig trawl, four-panels trawl, high-opening trawl (ii) mesh size: < 32 mm, 32   54 mm, 55   69 mm, 70   79 mm, 80   109 mm,  ¥ 110 mm (iii) (i) and (ii) may be combined 2. Danish seiners (i) mesh size: < 32 mm, 32   54 mm, 55   69 mm, 70   79 mm, 80   109 mm,  ¥ 110 mm 3. Scottish seiners (i) mesh size: < 32 mm, 32   54 mm, 55   69 mm, 70   79 mm, 80   109 mm,  ¥ 110 mm (c) Pelagic trawl and seiners 1. Pelagic trawl (i) single trawler, paired trawlers (ii) mesh size: trawl: < 32 mm, 32   54 mm, 55   69 mm, 70   79 mm, 80   109 mm,  ¥ 110 mm (Atlantic and North Sea); < 32 mm, 32   90 mm, 91   105 mm, 106   119 mm,  ¥ 120 mm (Baltic Sea); 14   49 mm, 50   99 mm, 100   119 mm,  ¥ 120 mm (Mediterranean) 2. Pelagic seiner and purse seiner (i) with fish aggregating devices (FAD) (ii) without FAD (d) Dredges (i) hydraulic dredge (ii) Other dredges II. Passive gears (a) Fixed gears and lines 1. Fixed nets (i) trammel nets (ii) entangling nets (iii) gill nets (iv) subdivision by mesh size, also permitted: 10   99 mm, 100   119 mm,  ¥ 120 mm (Atlantic and North Sea); < 105 mm, 105   119 mm,  ¥ 120 mm (Baltic Sea) 2. Longlines (i) surface longlines (ii) bottom longlines (iii) mid-waterlines 3. Other gear using hooks (i) troll line (ii) pole line with live bait (iii) pole line without live bait (b) Drift nets (i) mesh sizes for the Baltic:  ¤ 30 mm,  ¥ 150 mm (ii) mesh sizes for the Mediterranean:  ¤ 150 mm, 151   299 mm,  ¥ 300 mm (c) Pots and traps (i) fish traps, including trap nets and pound nets (ii) crustaceans pots with possible subdivision by target species. Appendix XI (section E) List of recreational fisheries stocks (MP) 1. Salmon (marine waters in the Baltic Sea and North Sea): catch figures collected in weight and number: by Geographical area as defined Appendix 1, level 2. 2. Bluefin tuna (all areas): catch figures collected in weight and number by:  annual  geographical area as defined Appendix 1, level 2.  distinguishing catch of fish below and above 10 kg. Appendix XII (section E) List of stocks for landings and discards monitoring (MP) LEGEND: Catch and landings monitoring: within the market or sea-sampling programme the stratification of sampling is prioritised at the total or fleet level, with monthly, quarterly or annual sampling schemes, with data reported by rectangle, division or area. Fishing technique stratification: M Monthly by type of fishing technique (Appendix III) N Monthly total Q Quarterly by type of fishing technique (Appendix III) R Quarterly total Y Yearly by type of fishing technique (Appendix III) Z Yearly total Geographical stratification: 0 Functional unit 1 ICES Statistical rectangle 2 ICES/NAFO divisions 3 ICES/NAFO subareas 4 ICCAT 1o rectangle 5 ICCAT 5o rectangle 6 FAO division 7 FAO subarea 8 FAO area Species Area Sampling strata Discards MP EP MP Baltic ICES Area III (excluding Skagerrak) Herring Clupea harengus IIIb-c Q2 M1 Herring Clupea harengus IIId Q2 M1 Herring Clupea harengus IIIa S Q2 M1 Cod Gadus morhua IIIa S Q2 M2 Yearly Cod Gadus morhua IIIb-d Q2 M2 Yearly Norway lobster Nephrops norvegicus Functional unit Q0 M0 Yearly Plaice Pleuronectes platessa IIIa Q2 M1 Yearly Plaice Pleuronectes platessa IIIb-d Q2 M1 Yearly Salmon Salmo salar IIIb-d R2 Q1 Sea trout Salmo trutta IIIb-d R2 Q2 Sole Solea solea IIIa R2 Q1 Yearly Sprat Sprattus sprattus IIIb-d Q2 M1 Sprat Sprattus sprattus IIIa S Q2 M1 North Sea (Skagerrak) ICES area IIIa (north) Sandeel Ammodytidae IIIa N Q2 M1 Herring Clupea harengus IIIa N Q2 M1 Yearly Cod Gadus morhua IIIa N Q2 M2 Yearly Haddock Melanogrammus aeglefinus IIIa N Q2 M1 Yearly Hake Merluccius merluccius IIIa N Q2 M1 Yearly Blue whiting Micromesistius poutassou IIIa N Q2 M1 Norway lobster Nephrops norvegicus Functional unit Q0 M0 Yearly Pandalid shrimps Pandalus spp. IIIa N R2 Q1 Plaice Pleuronectes platessa IIIa N Q2 M1 Yearly Saithe Pollachius virens IIIa N Q2 M1 Yearly Mackerel Scomber scombrus IIIa N Q2 M1 Sole Solea solea IIIa N R2 Q1 Yearly Sprat Sprattus sprattus IIIa N Q2 M1 Norway pout Trisopterus esmarki IIIa N Q2 M1 ICES area I, II Atlanto-Scandian herring Clupea harengus IIa, V Q2 M2 Yearly Cod Gadus morhua I, II Q2 M2 Yearly Haddock Melanogrammus aeglefinus I, II Q2 M2 Yearly Shrimp Pandalus borealis I, II Y2 Q2 Saithe Pollachius virens I, II Q2 M2 Yearly Redfish Sebastes spp. I, II Y3 Q2 North Sea and Eastern Channel ICES areas IV, VIId Sandeels Ammodytidae IV Q1 M1 Herring Clupea harengus IV, VIId Q2 M1 Yearly Shrimp Crangon crangon IV, VIId Q1 M1 Sea bass Dicentrarchus labrax IV, VIId Y3 Q3 Cod Gadus morhua IV, VIId Q2 M1 Yearly Four-spot megrim Lepidorhombus boscii IV, VIId Y2 Q2 Megrim Lepidorhombus whiffiagonis IV, VIId Y2 Q2 Black-bellied angler Lophius budegassa IV, VIId Y2 Q2 Anglerfish Lophius piscatorius IV, VIId Y2 Q2 Haddock Melanogrammus aeglefinus IV, VIId Q2 M1 Yearly Whiting Merlangius merlangus IV, VIId Q2 M1 Yearly Blue whiting Micromesistius poutassou IV, VIId Q2 M2 Lemon sole Microstomus kitt IV, VIId Z2 R2 Mullet Mullus barbatus IV, VIId Z2 Q2 Red mullet Mullus surmuletus IV, VIId Z2 Q2 Norway lobster Nephrops norvegicus Functional unit Q0 M0 Yearly Northern prawn Pandalus borealis IV R2 Q1 Scallops Pecten spp. VIId Z2 Q2 Plaice Pleuronectes platessa IV Q2 M1 Yearly Plaice Pleuronectes platessa VIId Q2 M1 Yearly Saithe Pollachius virens IV, VIId Q2 M1 Yearly Turbot Psetta maxima IV, VIId Q2 M1 Thornback ray Raja clavata IV, VIId Z2 R2 Starry ray Raja radiata IV, VIId Z2 R2 Cuckoo ray Raja naevus IV, VIId Z2 R2 Spotted ray Raja montagui IV, VIId Z2 R2 Other rays and skates Rajidae IV, VIId Z2 R2 Mackerel Scomber scombrus IV, VIId Q2 M1 Yearly Brill Scopthalmus rhombus IV, VIId Q2 M1 Sole Solea solea IV Q2 M1 Yearly Sole Solea solea VIId Q2 M1 Yearly Sprat Sprattus sprattus IV, VIId Q1 M1 Horse mackerel Trachurus spp. IV, VIId Z2 R2 Norway pout Trisopterus esmarki IV Q1 M1 NE Atlantic and Western Channel ICES II, V, VI, VII (excluding d) VIII, IX, X, XII, XIV Scabbardfish Aphanopus spp. IXa, X Q2 Q3 Alfonsinos Beryx spp. X R2 Q2 Crab Cancer pagurus All areas Z2 Y2 Herring Clupea harengus VIa, VIIa, b, c, j Q2 M1 Yearly Conger Conger conger X R2 Q2 Roundnose grenadier Coryphaenoides rupestris All areas Y2 Q2 Sea bass Dicentrarchus labrax All areas (excluding IX) Y2 Q2 Anchovy Engraulis encrasicolus IXa (only Cadiz) Q2 M2 Anchovy Engraulis encrasicolus VIII Q2 M1 Cod Gadus morhua VIa, VIb, VIIa, VIIb-k, VIII, XII, XIV Q2 M2 Blue-mouth rockfish Helicolenus dactylopterus IXa, X Q2 M2 Lobsters Homarus gammarus All areas Z2 Y2 Orange roughy Hoplostethus atlanticus All areas Z2 Y2 Four-spot megrim Lepidorhombus boscii Vb, VI, XII, XIV, VII, VIIIa-e, IX, X Q2 M2 Megrim Lepidorhombus whiffiagonis Vb, VI, XII, XIV, VII, VIIIa-e, IX, X Q2 M2 Common squid Loligo vulgaris VIIIc, IXa Y2 Q2 Black-bellied angler Lophius budegassa Vb, VI, XII, XIV, VII, VIIIa, b, d, e Q2 M2 Black-bellied angler Lophius budegassa VIIIc, IX Q2 M2 Anglerfish Lophius piscatorius Vb, VI, XII, XIV, VII, VIIIa, b, d, e Q2 M2 Anglerfish Lophius piscatorius VIIIc, IX Q2 M2 Haddock Melanogrammus aeglefinus Vb, VI, XII, XIV Y2 Q2 Yearly Haddock Melanogrammus aeglefinus VIa, VIb, VIIa, VII, VIII, XII, XIV Q2 M2 Yearly Whiting Merlangius merlangus Vb, VI, XII, XIV, VIIa, VIIb-k, VIII Q2 M2 Yearly Whiting Merlangius merlangus IX Y2 Q2 Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIa, b, VIIIc, IXa Q2 M2 Yearly Blue whiting Micromesistius poutassou I-IX, XII, XIV Q2 M1 Blue ling Molva dypterygia X R2 Q2 Ling Molva molva All areas Y2 Q2 Red mullet Mullus surmuletus All areas Z2 Y2 Norway lobster Nephrops norvegicus Functional unit Q0 M0 Common octopus Octopus vulgaris VIIIc, IXa Y2 Q2 Shrimps Parapenaeus longirostris, Aristeus antennatus VIIIc, IXa Y2 Q2 Forkbeard Phycis phycis X Q2 M2 Plaice Pleuronectes platessa VIIa, VIIe-g Q2 M2 Yearly Saithe Pollachius virens Vb, VI, XII, XIV Q2 M2 Saithe Pollachius virens VII, VIII Y2 Q2 Wreckfish Polyprion americanus X Y2 Q2 Blond ray Raja brachyura All areas Y2 Q2 Thornback ray Raja clavata All areas Y2 Q2 Spotted ray Raja montagui All areas Y2 Q2 Cuckoo ray Raja naevus All areas Y2 Q2 Other rays and skates Rajidae All areas Y2 Q2 Greenland halibut Reinhardtius hippoglossoides Va, XII, XIV Y2 Q2 Sardine Sardina pilchardus VIII, IX Q2 M1 Spanish mackerel Scomber japonicus VIII, IX Y2 R2 Mackerel Scomber scombrus II, IIIa, IV, V, VI, VII, VIII, IX Q2 M1 Redfish Sebastes spp. Va, XII, XIV Q2 M2 Cuttlefish Sepia officinalis VIIIc, IXa Y2 Q2 Sole Solea solea VIIa, VIIe, VIIf, g, VIIIa, b Q2 M2 Sole Solea solea VIIb, c, VIIh, j, k, IXa Y2 Q2 Sea bream Sparidae VIIIc, IXa, X Y2 Q2 Blue jack mackerel Trachurus picturatus X Q2 M2 Horse mackerel Trachurus trachurus IIa, IVa, V, VI, VII, VIII, IX Q2 M1 Pouting Trisopterus luscus VIIIc, IXa Y2 Q2 Mediterranean Blue-and-red shrimp Aristeus antennatus 1.1, 1.3, 2.2, 3.1 Q,6 M,6 Giant red shrimp Aristeomorpha foliacea 1.1, 1.3, 2.2, 3.1 Q,6 M,6 Bogue Boops boops 3,1 Y,6 Q,6 Seabass Dicentrarchus labrax 1,2 Y,6 Q,6 Curled octopus Eledone cirrosa 1.1, 1.3, 2.1, 2.2, 3.1 Y,6 Q,6 White octopus Eledone moschata 1.1, 1.3, 2.1, 2.2, 3.1 Y,6 Q,6 Anchovy Engraulis encrasicolus 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 Q,6 M,6 Grey gurnard Eutrigla gurnardus 1.3, 2.2, 3.1 Y,6 Q,6 Billfish Istiophoridae All areas Q5 Q4 Common squid Loligo vulgaris 1.3, 2.2, 3.1 Y,6 Q,6 Black-bellied anglerfish Lophius budegassa 1.1, 1.3, 2.2, 3.1 Q,6 M,6 Anglerfish Lophius piscatorius 1.1, 1.3, 2.2, 3.1 Q,6 M,6 Hake Merluccius merluccius 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 Q,6 M,6 Mullet Mullus barbatus 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 Q,6 M,6 Red mullet Mullus surmuletus 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 Q,6 M,6 Norway lobster Nephrops norvegicus 1.3, 2.1, 2.2, 3.1 Q6 M,6 Pandora Pagellus erythrinus 1.1, 1.2, 2.1, 2.2, 3.1 Y,6 Q,6 White shrimp Parapenaeus longirostris 1.1, 1.3, 2.2, 3.1 Q,6 M,6 Caramote prawn Penaeus kerathurus 3,1 Y,6 Q,6 Picarels Spicara maris 3,1 Y,6 Q,6 Thornback ray Raja clavata 1.3, 2.1, 2.2, 3.1 Y,6 Q,6 Brown ray Raja miraletus 1.3, 2.1, 2.2, 3.1 Y,6 Q,6 Atlantic bonito Sarda sarda All areas Q5 Q4 Sardine Sardina pilchardus 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 Q,6 M,6 Mackerel Scomber scombrus 1.3, 2.2, 3.1 Y,6 Q,6 Sharks Selachii All areas Q5 Q4 Cuttlefish Sepia officinalis 1.3, 2.1, 3.1 Q6 M,6 Sole Solea vulgaris 1.2, 2.1, 3.1 Y,6 Q,6 Gilthead sea bream Sparus aurata 1.2, 3.1 Y,6 Q,6 Mediterranean horse mackerel Trachurus mediterraneus 1.1, 1.3, 3.1 Y,6 Q,6 Albacore Thunnus alalunga All areas Q5 Q4 Bluefin tuna Thunnus thynnus All areas Q5 Q4 Horse mackerel Trachurus trachurus 1.1, 1.3, 3.1 Y,6 Q,6 Tub gurnard Trigla lucerna 1.3, 2.2, 3.1 Y,6 Q,6 Swordfish Xiphias gladius All areas Q5 Q4 NAFO areas Cod Gadus morhua 2J3KL Y2 Q2 Yearly Cod Gadus morhua 3M Y2 Q2 Yearly Cod Gadus morhua 3NO Y2 Q2 Yearly Cod Gadus morhua 3Ps Y2 Q2 Witch flounder Glyptocephalus cynoglossus 3NO Y2 Q2 American plaice Hippoglossoides platessoides 3LNO Y2 Q2 American plaice Hippoglossoides platessoides 3M Y2 Q2 Yellowtail flounder Limanda ferruginea 3LNO Y2 Q2 Grenadier Macrouridae SA 2 + 3 Y2 Q2 Pandalid shrimps Pandalus spp. 3M Y2 Q2 Yearly Skates Raja spp. SA 3 Y2 Q2 Greenland halibut Reinhardtius hippoglossoides 3KLMNO Y2 Q2 Yearly Greenland halibut Reinhardtius hippoglossoides 1D Y2 Q2 Redfish Sebastes spp. 3M Y2 Q2 Yearly Redfish Sebastes spp. 3LN Y2 Q2 Yearly Redfish Sebastes spp. 3O Y2 Q2 Highly migratory species, Atlantic, Indian, Pacific Oceans Frigate tuna Auxis spp. Y M4 Yearly Atlantic back skipjack Euthynnus alleteratus Y M4 Yearly Billfish Istiophoridae Y M4 Yearly Skipjack tuna Katsuwonus pelamis M5 M4 Atlantic bonito Sarda sarda Y M4 Yearly Shark Squalidae Y M4 Yearly Albacore Thunnus alalunga M5 M4 Yellowfin tuna Thunnus albacares M5 M4 Yearly Bigeye tuna Thunnus obesus M5 M4 Yearly Bluefin tuna Thunnus thynnus M5 M4 Swordfish Xiphias gladius M5 M4 CECAF FAO 34 Black scabbardfish Aphanopus carbo Madeira Q2 M2 Hake Merluccius spp. Atlantic CE Q6 M6 Common octopus Octopus vulgaris Atlantic CE Q4 M4 Deepwater rose shrimp Parapeneus longirostris Atlantic CE Q2 M2 Southern pink shrimp Penaeus notialis Atlantic CE Q3 M3 Sardine Sardina pilchardus Atlantic CE Q5 M5 Mackerel Scomber japonicus Madeira Q2 M2 Horse mackerel Trachurus spp. Madeira Q2 M2 WECAF Red snapper Lutjanus purpureus French Guiana ZEE Y6 Q7 Shrimp Penaeus subtilis French Guiana ZEE M6 M7 Appendix XIII List of optional species for EP Species Area Sampling strata Baltic ICES area III (excluding Skagerrak) Eel Anguilla anguilla IIIb-d Z2 Whitefish Coregonus lavaretus IIId R2 Pike Esox lucius IIId R2 Dab Limanda limanda IIIb-d R2 Haddock Melanogrammus aeglefinus IIIa S R2 Whiting Merlangius merlangus IIIa S R2 Hake Merluccius merluccius IIIa S R2 Perch Perca fluviatilis IIId R2 Flounder Platichthys flesus IIIb-d R2 Flounder Platichthys flesus IIIb-c R2 Saithe Pollachius virens IIIa S R2 Turbot Psetta maxima IIIb-d R2 Pike-perch Stizostedion lucioperca IIId R2 North Sea (Skagerrak) ICES area IIIa (north) Dab Limanda limanda IIIa N R2 Whiting Merlangius merlangus IIIa N R2 Shark Squalidae IIIa N Z3 ICES area I, II Greenland halibut Reinhardtius hippoglossoides I, II Y3 North Sea and Eastern Channel ICES areas IV, VIId Catfish Anarhichas spp. IV Z3 Argentine Argentina spp. IV Z3 Tusk Brosme brosme IV Z3 Witch flounder Glyptocephalus cynoglossus IV Z3 Blue-mouth rockfish Helicolenus dactylopterus IV Z3 Dab Limanda limanda IV, VIId Z2 Roughhead grenadier Macrourus berglax IV Z3 Hake Merluccius merluccius IV, VIId Z2 Blue ling Molva dypterygia IV Z3 Ling Molva molva IV Z3 Forkbeard Phycis phycis IV Z3 Greenland halibut Reinhardtius hippoglossoides IV Z3 Salmon Salmo salar VI Z0 Redfish Sebastes spp. IV Z3 Deep water shark Selachii IV Z3 Small shark Selachii IV, VIId Z3 Spurdog Squalus acanthias IV, VIId Z3 NE Atlantic and Western Channel, ICES II, V, VI, VII (excluding d) VIII, IX, X, XII, XIV Scabbardfish Aphanopus spp. All areas, excluding IXa, X Z2 Argentine Argentina spp. All areas Y2 Meagre Argyrosoma regius All areas Z2 Alfonsinos Beryx spp. All areas, excluding X Z2 Whelk Busycon spp. All areas Y2 Conger Conger conger All areas, excluding X Y2 Sea bass Dicentrarchus labrax IX Y2 Witch Glyptocephalus cynoglossus VI, VII Y2 Blue-mouth rockfish Helicolenus dactylopterus All areas, excluding IXa, X Z2 Common squid Loligo vulgaris All areas, excluding VIIIc, IXa Y2 Capelin Mallotus villosus XIV Y2 Wedge sole Microchirus variegatus All areas Y2 Lemon sole Microstomus kitt All areas Z2 Blue ling Molva dypterygia All areas, excluding X Y2 Common octopus Octopus vulgaris All areas, excluding VIIIc, IXa Z2 Pandalus shrimp Pandalus spp. All areas, excluding VIIIc, IXa Z2 Forkbeard Phycis phycis All areas, excluding X Z2 Plaice Pleuronectes platessa VIIbc, VIIhjk, VIII, IX, X Y2 Pollack Pollachius pollachius All areas Y2 Salmon Salmo salar All areas Z0 Cuttlefish Sepia officinalis All areas, excluding VIIIc, IXa Z2 Razor clam Solen spp. All areas Z2 Sea bream Sparidae All areas, excluding VIIIc, IXa, X Z2 Spurdog Squalus acanthias All areas Y2 Mediterranean horse mackerel Trachurus mediterraneus VIII,IX Y2 Pouting Trisopterus spp. All areas, excluding IXa, VIIIc Z2 Other deepwater species Other deepwater species All areas Z2 Mediterranean Blue whiting Micromesistius poutassou 1.1, 3.1 Y6 Clam Veneridae 2.1, 2.2 Q6 NAFO Areas Pandalid shrimp Pandalus spp. 3LN Y2 Redfish Sebastes spp. SA 1 Y2 CECAF FAO 34 Anchovy Engraulis encrasicolus Y7 Silver scabbardfish Lepidopus caudatus Mauritania Y7 Common squid Loligo vulgaris Atlantic CE Y7 Bonito Sarda sarda Mauritania Q7 Round sardinella Sardinella aurita Mauritania, Atlantic CE Y7 Short-body sardinella Sardinella maderensis Mauritania, Atlantic CE Y7 Chub mackerel Scomber japonicus Mauritania Y7 Cuttlefish Sepia hierredda Atlantic CE Y7 Finfish Sparidae, Serranidae, Haemulidae Atlantic CE Y7 Horse mackerel Trachurus trachurus Mauritania Y7 Cunene horse mackerel Trachurus trecae Mauritania Y7 Scabbardfish Trichiuridae Y7 CCAMLR FAO 58 Antartic icefish Champsoccephalus gunnari Kerguelen Y6 Antartic toothfish Dissostichus eleginoides Kerguelen Y6 Grenadiers Macrouridae Kerguelen, Crozet Y6 Grey rockcod Notothenia squamifrons Kerguelen Y6 Skate Raja spp. Kerguelen, Crozet Y6 South-west Atlantic FAO 41 Antartic toothfish Dissostichus eleginoides Argentina/UK Y7 Cusk-eel Genypterus blacodes Argentina/UK Y7 Short-finned squid Illex argentinus Argentina/UK Q7 Patagonian squid Loligo gahi Argentina/UK Q7 Grenadier Macrourus spp. Argentina/UK Y7 Patagonian grenadier Macruronus magellanicus Argentina/UK Y7 Southern hake Merluccius australis Argentina/UK Y7 Argentinean hake Merluccius hubbsi Argentina/UK Q7 Southern blue whiting Micromesistius australis Argentina/UK Y7 Rockcod Notothenia spp. Argentina/UK Y7 Patagonian rockcod Salilota australis Argentina/UK Y7 Angola FAO 47 Red striped shrimp Aristeus varidens Angola Q7 Deepwater rose shrimp Parapenaeus longirostris Angola Q7 Penaeus shrimps Penaeus spp. Angola Q7 Appendix XIV (section G) List of surveys (MP, EP) Name of the survey Area Period Main objectives (Species etc.) Survey effort Priority Days Hauls Baltic BITS first/fourth quarter IIIaS, IIIb-c First and fourth quarter Cod and other demersal species 129-157 510 1 IBTS first/third quarter IIIa First and third quarter Haddock, cod, saithe, herring, sprat, whiting, mackerel, Norway pout. 22-26 95 1 Herring acoustic survey IIIa, IIIb-d Third and fourth quarter Herring, sprat 60-74 180 1 Sprat acoustic survey IIIc-d Second quarter Sprat 32-39 85 1 Herring larvae survey IIIc Second quarter Herring larvae 54-66 400 2 German flatfish survey IIIc Third quarter Flounder 24-30 20 2 North Sea and Eastern Channel and area II IBTS first quarter IV, IIIa First quarter Haddock, cod, saithe, herring, sprat, whiting, mackerel, Norway pout. 117-143 360 1 Atlan/Scand. herring survey IIa May Herring, blue whiting 27-33 90 + track 1 IBTS third quarter IV, IIIa Third quarter Haddock, cod, saithe, herring, sprat, whiting, mackerel, Norway pout. 117-143 360 1 NS herring acoustic survey IV, IIIa July Herring, sprat 68-83 150 + track 1 BTS IVb, IVc, VIId Third quarter Plaice, sole 50-62 280 1 Sole net survey IVb, IVc Third quarter Sole, plaice 14-17 60 1 Demersal young fish survey Coasts of NS Third, fourth quarter Plaice, sole, brown shrimp 117-143 1 000 1 Herring larvae survey IV, VIId First, fourth quarter Herring, sprat larvae 37-45 390 2 Greenland halibut survey IIb slopes October since 1 997 Greenland halibut 27-33 120 from 300-750 m water depth 2 Nephrops TV survey IVa, IVb Second quarter Nephrops 17-21 90 2 Channel ground fish survey VIId Fourth quarter Whiting, cod, pout, plaice, red gurnard, black bream, red mullet 27-33 100 2 German cod survey German Bight First, fourth quarter Cod, whiting, plaice and dab 14-18 70 2 NE Atlantic area and Western Channel Western IBTS fourth quarter VIa, VII, VIII, IXa October-November Groundfish survey (gadoids + pelagics) abundance indices 149-182 580 1 ISBCBTS VIIa, f, g September Sole, plaice 22-26 120 1 Mackerel/horse mackerel egg survey VIa, VII, VIII, IXa January-July (triennial) Mackerel, horse mackerel egg production 252-308 1 750 plankton/50 bottom trawls 1 Spawning/pre-spawning herring acoustic survey VIa, VIIa, g July, September, November, March, January Herring, sprat 126-154 Acoustic track 1 Sardine, anchovy, horse mackerel acoustic survey VIII + IX March/April/May Sardine, anchovy, mackerel, horse mackerel abundance indices 77-95 140 1 Bioman VIII May Anchovy SSB (DEP) 18-22 600/20 pelagic hauls 1 Ressgasc VIIIa, b May + October Abundance indices, discards for hake,sole 22-26 70 1 Nephrops TV survey VIa February + August/September Nephrops (from burrow counts) 28-34 200 2 WCBTS VIIe October Sole, plaice, anglerfish, lemon sole 7-9 55 2 Egg production survey VIIa January-May (five-yearly) Egg production (demersal) 58-70 800 2 DARD groundfish VIIa March Groundfish survey (gadoids + pelagics) 9-11 45 2 DARD herring larvae VIIa November Larva indices: herring 5-6 60 2 DARD MIK-net VIIa May/June Pelagic juvenile indices: gadoids 5-6 45 2 DARD nephrops VIIa April + August Distribution and biology: Nephrops 14-18 80 2 Juvenile plaice survey VIIa May Young plaice 6-8 25 2 Nephrops VIIa June Nephrops ecology 6-8 25 2 Cod tagging VIIa, b, VIa-b March Cod 9-11 30 2 Egg and larval survey VI April Demersal (gadoids) 25-31 70 2 ARSA IXa March Abundance indices for demersal stocks 15-19 50 2 Sardine-acoustic survey (SAR) IXa November Abundance indices, recruitment 23-29 40 2 Nephrops IXa June Nephrops abundance indices/Nephrops recruitment 15-19 60 2 Groundfish survey summer IXa July/August Abundance for hake, horse mackerel, mackerel 23-28 65 2 Deep sea fish survey IXa August/September Abundance indices of deep sea stocks 41-50 130 2 ARQDAÃ O X April/May Abundance of bluemouth rockfish, forkbears, alfonsinos, conger, seabreams 41-50 35 2 DEEP X Fourth quarter Distribution and abundance 27-33 25 2 Pelagicos X Third quarter Distribution and abundance of tuna and shark 27-33 25 2 Sardine DEPM VIIIc, IXa Spring (VIII) winter (IX) trieannial Sardine SSB and use of CUFES to improve estimates 108-132 1 200 1 Greenland groundfish survey ICES XIV, NAFO SA1 September/October Distribution, abundance, biomass, recruitment of target species cod and other species 42-52 70 down to 400 m 2 IBTS (WCGFS) VIIe-k, VIIIa March Groundfish survey (gadoids + pelagics) 27-33 80 2 Scottish West Coast, young fish survey VIa, VIIa March Gadoids, herring, mackerel 19-23 60 2 Rockall survey VIb September (biennial) Haddock 12-14 40 2 Redfish survey Irminger Sea June (biennial) Redfish abundance, age 24-30 20 1 Mediterranean Medits 37(1, 2, 3.1) Second quarter 30 species 320-391 1 100 1 Pelmed 37(2) Sardine, anchovy (abundance indices) 23-28 15 2 GRUND 37(1,2) Biological data of 10 target species 81-99 1 080 2 Anchovy 37(3.1) Anchovy abundance estimation 11-13 110 2 Ecomed 37(1) November-December Sardine, anchovy (Abundance indices) 27-33 55 2 Sardine 37(3.1, 2.2) Sardine abundance estimation 27-33 110 2 NAFO area Flemish cap groundfish survey 3M July since 1 988 Cod, American plaice, redfish, Greenland halibut, roughhead grenadier, shrimp 30-36 120 up to 750 m water depth 1 3NO groundfish survey 3NO April/May since 1 995 Yellowtail flounder, American plaice, cod, redfish, Greenland halibut, roughhead grenadier 27-33 120 to 1 250 m 2 Indian and Atlantic Oceans Tuna tagging Indian and Atlantic Oceans Yellowfin skipjack, bigeye, bluefin, albacore, swordfish 1 Appendix XV (section H) Age-length sampling scheme (MP, EP) (a) Market sampling effort defined as the numbers of samples taken per tonne of landings on an annual basis. A 1/20 B 1/50 C 1/100 D 1/200 E 1/500 F 1/1000 G 1/2000 (b) Length of sampling level defined as the number of fish measured per sample. 0 400 1 200 2 100 3 50 4 25 or less as available (c) As regards ageing, in cases where the sampling scheme as given in this Appendix is excessive, the following rule applies. For stocks for which age reading is possible, 40 individuals must be aged per year within each length interval. However, this number can be reduced if Member States establish that such a reduction will not affect the quality of the age composition estimate. Species Area Landings sampling Length Age MP EP MP EP Baltic ICES area III (excluding Skagerrak) Eel Anguilla anguilla IIIb-d C3 C3 Herring Clupea harengus IIIa S F2 E2 F2 E2 Herring Clupea harengus IIIb-c F2 E2 F3 E3 Herring Clupea harengus IIId F2 E2 F2 E2 Whitefish Coregonus lavaretus IIId C3 C3 Pike Esox lucius IIId C3 C3 Cod Gadus morhua IIIa S C3 B2 C3 B2 Cod Gadus morhua IIIb-d D3 C2 D4 C3 Dab Limanda limanda IIIb-d D3 D3 Haddock Melanogrammus aeglefinus IIIa S C3 C3 Whiting Merlangius merlangus IIIa S C3 C3 Hake Merluccius merluccius IIIa S C3 C3 Norway lobster Nephrops norvegicus Functional unit C1 B1 Perch Perca fluviatilis IIId C3 C3 Flounder Platichtys flesus IIIb-c D3 D3 Flounder Platichtys flesus IIIb-d D3 D3 Plaice Pleuronectes platessa IIIa C3 B2 C3 B2 Plaice Pleuronectes platessa IIIb-d C3 B2 C3 B2 Saithe Pollachius virens IIIa S C3 C3 Turbot Psetta maxima IIIb-d C3 C3 Salmon Salmo salar IIIb-d C3 B2 C3 B2 Sea trout Salmo trutta IIIb-d C3 B2 C3 B2 Sole Solea solea IIIa S B2 B3 B2 B3 Sprat Sprattus sprattus IIIa S F2 E2 F3 E3 Sprat Sprattus sprattus IIIb-d G2 F2 G3 F3 Pike-perch Stizostedion lucioperca IIId C3 C3 North Sea (Skagerrak) ICES area IIIa (north) Sandeel Ammodytidae IIIa N F3 E2 F3 E2 Herring Clupea harengus IIIa N F2 E2 F2 E2 Cod Gadus morhua IIIa N C3 B2 C4 B2 Dab Limanda limanda IIIa N C3 C3 Haddock Melanogrammus aeglefinus IIIa N C3 B2 C3 B2 Whiting Merlangius merlangus IIIa N C3 C3 Hake Merluccius merluccius IIIa N C3 B2 C3 B2 Blue whiting Micromesistius poutassou IIIa N F3 E2 F3 E2 Norway lobster Nephrops norvegicus Functional unit C1 B1 Pandalid shrimps Pandalus spp. IIIa N C0 B0 Plaice Pleuronectes platessa IIIa N C3 B2 C3 B2 Saithe Pollachius virens IIIa N C3 B2 C3 B2 Mackerel Scomber scombrus IIIa N E2 E3 E2 E3 Shark Squalidae IIIa N C4 Sole Solea solea IIIa N B3 B2 B3 B2 Sprat Sprattus sprattus IIIa N F2 E2 F2 E2 Norway pout Trisopterus esmarki IIIa N F3 E2 F3 E2 ICES area I, II Atlanto-Scandian herring Clupea harengus IIa, V F3 E3 F4 E4 Cod Gadus morhua I, II D3 C2 E4 D3 Haddock Melanogrammus aeglefinus I, II D3 C2 E4 D3 Northern prawn Pandalus borealis I, II D2 C2 Saithe Pollachius virens I, II D2 C2 E3 D3 Greenland halibut Reinhardtius hippoglossoides I, II F3 Redfishes Sebastes spp. I, II E2 C2 North Sea and Eastern Channel ICES areas IV, VIId Sandeel Ammodytidae IV G3 G2 G3 G2 Catfish Anarhichas spp. IV C4 Argentine Argentina spp. IV C4 Tusk Brosme brosme IV C4 Herring Clupea harengus IV, VIId F3 E3 F4 E4 Sea bass Dicentrarchus labrax IV, VIId D3 C3 D4 Cod Gadus morhua IV, VIId D3 C3 D4 C3 Witch flounder Glyptocephalus cynoglossus IV C4 Blue-mouth rockfish Helicolenus dactylopterus IV C4 Four-spot megrim Lepidorhombus boscii IV, VIId E3 D3 E4 D4 Megrim Lepidorhombus whiffiagonis IV, VIId E3 D3 E4 D4 Dab Limanda limanda IV, VIId C4 Black-bellied angler Lophius budegassa IV, VIId D4 C4 D4 C4 Anglerfish Lophius piscatorius IV, VIId D4 C4 D4 C4 Roughhead grenadier Macrourus berglax IV C4 Haddock Melanogrammus aeglefinus IV, VIId D3 C3 D4 C3 Whiting Merlangius merlangus IV, VIId D3 E4 D4 C3 Hake Merluccius merluccius IV, VIId C4 Blue whiting Micromesistius poutassou IV, VIId F3 F2 F3 F2 Lemon sole Microstomus kitt IV, VIId D4 C4 D4 C4 Blue ling Molva dypterygia IV C4 Ling Molva molva IV C4 Mullet Mullus barbatus IV, VIId D3 C3 E3 Red mullet Mullus surmuletus IV, VIId D3 C3 E3 Norway lobster (functional unit) Nephrops norvegicus IV B0 A0 Northern prawn Pandalus borealis IV E2 D1 Scallop Pecten spp. VIId D3 C3 Forkbeard Phycis phycis IV C4 Plaice Pleuronectes platessa IV E3 D3 E4 D3 Plaice Pleuronectes platessa VIId C1 C0 C3 C2 Saithe Pollachius virens IV, VIId D3 C3 D4 C3 Turbot Psetta maxima IV, VIId D4 C4 D4 C4 Thornback ray Raja clavata IV, VIId E4 E3 Starry ray Raja radiata IV, VIId E4 E3 Cuckoo ray Raja naevus IV, VIId E4 E3 Spotted ray Raja montagui IV, VIId E4 E3 Other rays and skates Rajidae IV, VIId E4 E3 Greenland halibut Reinhardtius hippoglossoides IV C4 Salmon Salmo salar VI C4 Mackerel Scomber scombrus IV, VIId F3 E3 F4 E4 Brill Scophthalmus rhombus IV, VIId D4 C4 D4 C4 Redfish Sebastes spp. IV C4 Deep water shark Selachii IV C4 Small shark Selachii IV, VIId C4 Sole Solea solea IV D3 C3 D4 C3 Sole Solea solea VIId C1 C0 C3 C2 Sprat Sprattus sprattus IV, VIId G3 G2 G3 G2 Spurdog Squalus acanthias IV, VIId C4 Horse mackerel Trachurus spp. IV, VIId F2 E2 F4 E4 Norway pout Trisopterus esmarki IV G3 G2 G3 G2 NE Atlantic and Western Channel ICES areas II, V, VI, VII (excluding d) VIII, IX, X, XII, XIV Scabbardfish Aphanopus spp. All areas (excluding IXa, X) F3 Scabbardfish Aphanopus spp. IXa, X B2 B1 B4 B3 Argentine Argentina spp. All areas F4 Meagre Argyrosoma regius All areas F3 Alfonsinos Beryx spp. X A3 A2 A4 A3 Alfonsinos Beryx spp. All areas (excluding X) F3 Whelk Busycon spp. All areas F3 Edible crab Cancer pagurus All areas D3 C3 Herring Clupea harengus VIa, VIIa,b,c,j F3 F4 F4 D3 Conger Conger conger All areas (excluding X) F3 F4 Conger Conger conger X B4 B3 B4 B3 Roundnose grenadier Coryphaenoides rupestris All areas F3 D2 C2 Sea bass Dicentrarchus labrax All areas (excluding IXa) D3 C3 E4 D4 Sea bass Dicentrarchus labrax IXa F3 F4 Anchovy Engraulis encrasicolus IXa, only Cadiz B3 E2 F3 F2 Anchovy Engraulis encrasicolus VIII D3 C2 E4 D2 Cod Gadus morhua VIa, VIb, VIIa, VIIb-k, VIII, XII, XIV D3 B2 E4 D2 Witch Glyptocephalus cynoglossus VI, VII F3 F4 Bluemouth rockfish Helicolenus dactylopterus IXa, X B3 B2 B4 A4 Bluemouth rockfish Helicolenus dactylopterus All areas (excluding IXa, X) F3 F2 Lobster Homarus gammarus All areas F3 F2 Orange roughy Hoplostethus atlanticus All areas F3 E3 Four-spot megrim Lepidorhombus boscii Vb, VI, IX, XII, XIV, VII, VIIIa, b, c, d, e C3 B2 E3 D2 Megrim Lepidorhombus whiffiagonis Vb, VI, XII, IX, XIV, VII, VIIIa, b, c, d, e C3 B2 E3 D2 Common squid Loligo vulgaris All areas (excluding VIIIc, IXa) F3 Common squid Loligo vulgaris VIIIc, IXa B1 B2 Black-bellied angler Lophius budegassa Vb, VI, XII, XIV, VII, VIIIa, b, d, e C3 B2 D4 C3 Black-bellied angler Lophius budegassa VIIIc, IX, X B3 C2 E3 D2 Anglerfish Lophius piscatorious Vb, VI, XII, XIV, VII, VIIIa, b, d, e C3 B2 D4 C3 Anglerfish Lophius piscatorious VIIIc, IX, X B3 C2 E3 D2 Capelin Mallotus villosus XIV Haddock Melanogrammus aeglefinus Vb, VI, XII, XIV F4 E4 F4 E4 Haddock Melanogrammus aeglefinus VIa, VIb, VIIa, VII, VIII, XII, XIV D3 E4 E3 D2 Whiting Merlangius merlangus IX F3 E3 F4 E4 Whiting Merlangius merlangus Vb, VI, XII, XIV, VIIa, VIIb-k, VIII C3 B2 E3 D2 Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIa, b, VIIIc, IXa C3 B2 E3 D2 Wedge sole Microchirus variegatus All areas F3 Blue whiting Micromesistius poutassou I-IX, XII, XIV F3 E3 F4 E4 Lemon sole Microstomus kitt All areas F3 Blue ling Molva dypterygia All areas (excluding X) F3 F4 Blue ling Molva dypterygia X A4 A3 A4 A3 Ling Molva molva All areas F3 F4 Red mullet Mullus surmuletus All areas F3 E3 Norway lobster (functional unit) Nephrops norvegicus VI B0 A0 Norway lobster (functional unit) Nephrops norvegicus VII B1 A1 Norway lobster (functional unit) Nephrops norvegicus VIII, IX A1 A0 Common octopus Octopus vulgaris All areas (excluding VIIIc, IXa) F3 F2 Common octopus Octopus vulgaris VIIIc, IXa B3 B2 Pandalid shrimp Pandalus spp. All areas (excluding VIIIc, IX) F3 Shrimp Parapenaeus longirostris, Aristeus antennatus VIIIc, IXa B1 A1 Common scallop Pecten maximus VIId D3 C3 Forkbeard Phycis phycis X B3 B2 B4 B3 Forkbeard Phycis phycis All areas (excluding X) F3 Plaice Pleuronectes platessa VIIa, VIIe-g B1 B0 B3 B2 Plaice Pleuronectes platessa VIIb, c, VIIh, j, k, VIII, IX, X F3 F4 Pollack Pollachius pollachius All areas F3 F4 Saithe Pollachius virens Vb, VI, XII, XIV C3 B2 E3 D2 Saithe Pollachius virens VII, VIII F3 E3 F4 E4 Wreckfish Polyprion americanus X A4 A3 Blond ray Raja brachyura All areas F3 F4 Thornback ray Raja clavata All areas F3 F4 Spotted ray Raja montagui All areas F3 F4 Cuckoo ray Raja naevus All areas D3 E4 Other rays and skates Rajidae All areas F3 F4 Greenland halibut Reinhardtius hippoglossoides Va, XII, XIV F3 F4 Salmon Salmo salar All areas F3 Sardine Sardina pilchardus VIII, IX C2 C3 E3 D4 Spanish mackerel Scomber japonicus VIII, IX D3 C3 F4 Mackerel Scomber scombrus II, IIIa, IV, V, VI, VII, VIII, IX (excluding VIIIc, IXa) F3 E3 F4 E4 Mackerel Scomber scombrus VIIIc, IXa D4 C3 D4 C3 Redfish Sebastes spp. Va, XII, XIV C2 B2 E3 D2 Cuttlefish Sepia officinalis All areas (excluding VIIc, IXa) F3 Cuttlefish Sepia officinalis VIIc, IXa B3 B2 Sole Solea solea VIIe C3 B2 D4 D2 Sole Solea solea VIIa / VIIf, g B1 B0 B3 B2 Sole Solea solea VIIIa, b B1 B0 C3 C2 Sole Solea solea VIIb, c, VIIh, j, k, IXa F3 E3 F4 E4 Razor clam Solen spp. All areas F3 Sea bream Sparidae All areas (excluding VIIIc, IXa, X) F3 Sea bream Sparidae VIIIc, IXa, X B3 B2 B4 B3 Spurdog Squalus acanthias All areas F3 Mediterranean horse mackerel Trachurus mediterraneus VIII, IX F3 F4 Blue jack mackerel Trachurus picturatus X B3 B3 C4 B3 Horse mackerel Trachurus trachurus IIa, IVa, V, VI, VII, VIII, IX (excluding VIIIc, IXa) F3 E3 F4 E4 Horse mackerel Trachurus trachurus VIIIc, IXa D3 D2 E2 E4 Pouting Trisopterus spp. All areas (excluding VIIIc, IXa) F3 Pouting Trisopterus luscus VIIIc, IXa B4 B3 B4 B3 Other deepwater species Other deepwater species All areas F3 Mediterranean Blue-and-red shrimp Aristeus antennatus 1.1, 1.3, 2.2, 3.1 B3 A2 Giant red shrimp Aristeomorpha foliacea 1.1, 1.3, 2.2, 3.1 B3 A2 Bogue Boops boops 3,1 E3 D3 E4 E3 Sea bass Dicentrarchus labrax 1,2 E3 D3 Curled octopus Eledone cirrosa 1.1, 1.3, 2.1, 2.2, 3.1 E4 D4 White octopus Eledone moschata 1.1, 1.3, 2.1, 2.2, 3.1 E4 D4 Anchovy Engraulis encrasicolus 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 D3 C2 E4 D3 Grey gurnard Eutrigla gurnardus 1.3, 2.2, 3.1 D3 C3 Billfish Istiophoridae All areas D2 B2 Common squid Loligo vulgaris 1.3, 2.2, 3.1 D3 C3 Black-bellied angler Lophius budegassa 1.1, 1.3, 2.2, 3.1 C2 B2 D4 C3 Anglerfish Lophius piscatorius 1.1, 1.3, 2.2, 3.1 C2 B2 D4 C3 Hake Merluccius merluccius 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 C3 B2 D4 C3 Blue whiting Micromesistius poutassou 1.1, 3.1 D3 Mullet Mullus barbatus 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 C3 B2 D4 C3 Red mullet Mullus surmuletus 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 C3 B2 D4 C3 Norway lobster Nephrops norvegicus 1.3, 2.1, 2.2, 3.1 B3 A2 Pandora Pagellus erythrinus 1.1, 1.2, 2.1, 2.2, 3.1 D3 C3 E4 E3 Deepwater rose shrimp Parapenaeus longirostris 1.1, 1.3, 2.2, 3.1 C3 B2 Caramote prawn Penaeus kerathurus 1.3, 2, 3.1 E3 D3 Picarel Spicara maris 1.3, 2.2, 3.1 E3 D3 Thornback ray Raja clavata 1.3, 2.1, 2.2, 3.1 D3 C3 Mediteranean ray Raja miraletus 1.3, 2.1, 2.2, 3.1 D3 C3 Atlantic bonito Sarda sarda All areas E4 B2 Sardine Sardina pilchardus 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 D3 C2 E4 D3 Mackerel Scomber scombrus 1.3, 2.2, 3.1 E4 D4 E4 E3 Sharks Selachii All areas D2 C2 Cuttlefish Sepia officinalis 1.3, 2.1, 3.1 E3 D2 Sole Solea vulgaris 1.2, 2.1, 3.1 E3 D3 Gilthead sea bream Sparus aurata 1.2, 3.1 E3 D3 Mediterranean horse mackerel Trachurus mediterraneus 1.1, 1.3, 3.1 E3 D3 E4 E3 Albacore Thunnus alalunga All areas C2 B2 Bluefin tuna Thunnus thynnus All areas C2 B2 Horse mackerel Trachurus trachurus 1.1, 1.3, 3.1 E3 D3 E4 E3 Tub gurnard Trigla lucerna 1.3, 2.2, 3.1 D3 C3 Clam Veneridae 2.1, 2.2 F3 Swordfish Xiphias gladius All areas C2 B2 NAFO areas Cod Gadus morhua 2J3KL A2 A1 E3 D3 Cod Gadus morhua 3M A2 A1 E3 D3 Cod Gadus morhua 3NO A2 A1 E3 D3 Cod Gadus morhua 3Ps F4 E4 F4 E4 Witch flounder Glyptocephalus cynoglossus 3NO A2 A1 American plaice Hippoglossoides platessoides 3LNO A2 A1 E3 D3 American plaice Hippoglossoides platessoides 3M A2 A1 E3 D3 Yellowtail flounder Limanda ferruginea 3LNO A2 A1 Grenadier Macrouridae SA 2 + 3 A2 A1 E3 D3 Pandalid shrimp Pandalus spp. 3M D2 C2 Pandalid shrimp Pandalus spp. 3LN F3 Skate Raja spp. SA 3 D2 C2 Greenland halibut Reinhardtius hippoglossoides 3KLMNO A2 A1 E3 D3 Greenland halibut Reinhardtius hippoglossoides 1D F3 F3 Redfish Sebastes spp. 3M A2 A1 F3 E4 Redfish Sebastes spp. 3LN A2 A1 E4 Redfish Sebastes spp. 3O B2 C2 Redfish Sebastes spp. SA 1 F3 F3 Highly migratory species, Atlantic, Indian, Pacific Oceans Frigate tuna Auxis spp. E4 D2 Atlantic back skipjack Euthynnus alleteratus E4 D2 Skipjack tuna Katsuwonus pelamis C2 B2 Billfish Istiophoridae D2 B2 Atlantic bonito Sarda sarda E4 D2 Shark Squalidae D2 C2 Albacore Thunnus alalunga C2 B2 Yellowfin tuna Thunnus albacares C2 B2 Bigeye tuna Thunnus obesus C2 B2 Bluefin tuna Thunnus thynnus C2 B2 Swordfish Xiphias gladius C2 B2 CECAF FAO 34 Black scabbardfish Aphanopus carbo Madeira D3 B3 Anchovy Engraulis encrasicolus E3 D2 Silver scabbardfish Lepidopus caudatus Mauritania D2 Common squid Loligo vulgaris Atlantic CE D2 C2 Hake Merluccius spp. Atlantic CE C2 B2 D3 Common octopus Octopus vulgaris Atlantic CE C2 B2 Deepwater rose shrimp Parapenaeus longirostris Atlantic CE C2 B2 Southern pink shrimp Penaeus notialis Atlantic CE C2 B2 Sardine Sardina pilchardus Atlantic CE E3 D2 D3 Bonito Sarda sarda Mauritania F2 D2 Round sardinella Sardinella aurita Mauritania, Atlantic CE F3 D2 Short-body sardinella Sardinella maderensis Mauritania, Atlantic CE F3 D2 Chub Mackerel Scomber japonicus Madeira D2 C2 Chub Mackerel Scomber japonicus Mauritania D2 C2 Cuttlefish Sepia hierredda Atlantic CE D2 B2 Finfish Sparidae, Serranidae, Haemulidae Atlantic CE D2 Horse mackerel Trachurus spp. Madeira D3 B3 Atlantic horse mackerel Trachurus trachurus Mauritania D2 Cunene Horse mackerel Trachurus trecae Mauritania D2 Scabbardfish Trichiuridae D2 WECAF Red snapper Lutjanus purpureus French Guiana ZEE C2 B2 Shrimp Penaeus subtilis French Guiana ZEE C2 B2 CCAMLR FAO 58 Antarctic icefish Champsocephalus gunnari Kerguelen FAO 58 C2 Antarctic toothfish Dissostichus eleginoides Kerguelen FAO 58 C2 D3 Grenadier Macrouridae Kerguelen, Crozet, FAO 58 C2 Grey rockcod Notothenia squamifrons Kerguelen FAO 58 C2 Skate Raja spp. Kerguelen, Crozet, FAO 58 C2 South-west Atlantic FAO 41 Antarctic toothfish Dissostichus eleginoides Argentina/UK D2 D2 Cusk-eel Genypterus blacodes Argentina/UK D2 D2 Argentine short-finned squid Illex argentinus Argentina/UK D2 C2 Patagonian squid Loligo gahi Argentina/UK D2 C2 Grenadier Macrourus spp. Argentina/UK D2 D2 Patagonian grenadier Macruronus magellanicus Argentina/UK D2 D2 Southern hake Merluccius australis Argentina/UK D2 D2 Argentinean hake Merluccius hubbsi Argentina/UK D2 C2 Southern blue-whiting Micromesistius australis Argentina/UK D2 D2 Rockcod Notothenia Argentina/UK D2 D2 Codling Salilota australis Argentina/UK D2 D2 Angola FAO 47 Red-striped shrimp Aristeus varidens Angola B2 Deepwater rose shrimp Parapenaeus longirostris Angola B2 Shrimps Penaeus spp. Angola B2 Appendix XVI (section I) Other biological samplings Y = yearly; T = every three years; S = every six years Species Area Growth Maturity Fecundity Sex Ratio Data Data Length Age Length Age Length Weight Length Age Baltic ICES area III (excluding Skagerrak) Herring Clupea harengus IIIb-c T T T T T T Herring Clupea harengus IIId T T T T T T Herring Clupea harengus IIIa S T T T T T T Cod Gadus morhua IIIa S T T T T T T Cod Gadus morhua IIIb-d T T T T T T Norway lobster Nephrops norvegicus Functional unit S S S T Plaice Pleuronectes platessa IIIa T T T T T T Plaice Pleuronectes platessa IIIb-d T T T T T T Salmon Salmo salar IIIb-d T T T T T T Sea trout Salmo trutta IIIb-d T T T T T T Sole Solea solea IIIa T T T T T T Sprat Sprattus sprattus IIIb-d T T T T T T Sprat Sprattus sprattus IIIa S T T T T T T North Sea (Skagerrak) ICES area IIIa (north) Sandeel Ammodytidae IIIa N T T T T T T Herring Clupea harengus IIIa N T T T T T T Cod Gadus morhua IIIa N T T T T T T Haddock Melanogrammus aeglefinus IIIa N T T T T T T Hake Merluccius merluccius IIIa N T T T T T T Blue whiting Micromesistius poutassou IIIa N T T T T T T Norway lobster Nephrops norvegicus Functional unit S S S T Northern prawn Pandalus spp. IIIa N T T T T Plaice Pleuronectes platessa IIIa N T T T T T T Saithe Pollachius virens IIIa N T T T T T T Mackerel Scomber scombrus IIIa N T T T T T T Sole Solea solea IIIa N T T T T T T Sprat Sprattus sprattus IIIa N T T T T T T Norway pout Trisopterus esmarki IIIa N T T T T T T ICES area I, II Atlanto-Scandian herring Clupea harengus IIa, V T T T T T T Cod Gadus morhua I, II T T T T T T Haddock Melanogrammus aeglefinus I, II T T T T T T Northern prawn Pandalus borealis I, II T T T T Saithe Pollachius virens I, II T T T T T T Redfish Sebastes spp. I, II T T T T T T North Sea and Eastern Channel ICES areas IV, VIId Sandeel Ammodytidae IV T T T T T T Herring Clupea harengus IV, VIId T T T T T T Sea bass Dicentrarchus labrax IV, VIId T T T T T T Cod Gadus morhua IV, VIId T T T T T T Four-spot megrim Lepidorhombus boscii IV, VIId T T T T T T Megrim Lepidorhombus whiffiagonis IV, VIId T T T T T T Black-bellied angler Lophius budegassa IV, VIId T T T T T T Anglerfish Lophius piscatorius IV, VIId T T T T T T Haddock Melanogrammus aeglefinus IV, VIId T T T T T T Whiting Merlangius merlangus IV, VIId T T T T T T Blue whiting Micromesistius poutassou IV, VIId T T T T T T Lemon sole Microstomus kitt IV, VIId T T T T T T Mullet Mullus barbatus IV, VIId T T T T T T Red mullet Mullus surmuletus IV, VIId T T T T T T Norway lobster Nephrops norvegicus Functional unit S S S T Northern prawn Pandalus borealis IV T T T T Scallops Pecten spp. VIId T T T T Plaice Pleuronectes platessa IV T T T T T T Plaice Pleuronectes platessa VIId T T T T T T Saithe Pollachius virens IV, VIId T T T T T T Turbot Psetta maxima IV, VIId T T T T T T Thornback ray Raja clavata IV, VIId T T T T Starry ray Raja radiata IV, VIId T T T T Cuckoo ray Raja naevus IV, VIId T T T T Spotted ray Raja montagui IV, VIId T T T T Other rays and skates Rajidae IV, VIId T T T T Mackerel Scomber scombrus IV, VIId T T T T T T T T Brill Scopthalmus rhombus IV, VIId T T T T T T Sole Solea solea IV T T T T T T Sole Solea solea VIId T T T T T T Sprat Sprattus sprattus IV, VIId T T T T T T Horse mackerel Trachurus spp. IV, VIId T T T T T T T T Norway pout Trisopterus esmarki IV T T T T T T North-east Atlantic and Western Channel ICES areas II, V, VI, VII (excluding d) VIII, IX, X, XII, XIV Scabbardfish Aphanopus spp. IXa, X T T T T T T Alfonsinos Beryx spp. X T T T T T T Edible crab Cancer pagurus All areas T T T T Herring Clupea harengus VIa, VIIabcj T T T T T T Conger Conger conger X T T T T T T Roundnose grenadier Coryphaenoides rupestris All areas T T T T T T Sea bass Dicentrarchus labrax All areas excluding IX T T T T T T Anchovy Engraulis encrasicolus IXa, only Cadiz T T T T T T T T Anchovy Engraulis encrasicolus VIII T T T T Y Y Y Y Cod Gadus morhua VIa, VIb, VIIa, VIIb-k, VIII, XII, XIV T T T T T T Bluemouth rockfish Helicolenus dactylopterus IXa, X T T T T T T Lobster Homarus gammarus All areas T T T T Orange roughy Hoplostethus atlanticus All areas T T T T T T Four-spot megrim Lepidorhombus boscii Vb, VI, XII, XIV, VII, VIIIa-e, IX, X T T T T T T Megrim Lepidorhombus whiffiagonis Vb, VI, XII, XIV, VII, VIIIa-e, IX, X T T T T T T Common squid Loligo vulgaris VIIIc, IXa T T T T Anglerfish Lophius budegassa Vb, VI, XII, XIV, VII, VIIIabde T T T T T T Black-bellied angler Lophius budegassa VIIIc, IX T T T T T T Black-bellied angler Lophius piscatorius Vb, VI, XII, XIV, VII, VIIIabde T T T T T T Anglerfish Lophius piscatorius VIIIc, IX T T T T T T Haddock Melanogrammus aeglefinus Vb, VI, XII, XIV T T T T T T Haddock Melanogrammus aeglefinus VIa, VIb, VIIa, VII, VIII, XII, XIV T T T T T T Whiting Merlangius merlangus IX T T T Whiting Merlangius merlangus Vb, VI, XII, XIV, VIIa, VIIb-k, VIII T T T T T T Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab, VIIIc, IXa T T T T T T Blue whiting Micromesistius poutassou I-IX, XII, XIV T T T T T T Blue ling Molva dypterygia X T T T T T T Ling Molva molva All areas T T T T T T Red mullet Mullus surmuletus All areas T T T T T T Norway lobster Nephrops norvegicus Functional unit S S S T Common octopus Octopus vulgaris VIIIc, IXa T T T T Shrimps Parapenaeus longirostris, Aristeus antennatus VIIIc, IXa T T T T Common scallop Pecten maximus VIId T T T T Forkbeard Phycis phycis X T T T T T T Plaice Pleuronectes platessa VIIa, VIIe-g T T T T T T Saithe Pollachius virens Vb, VI, XII, XIV T T T T T T Saithe Pollachius virens VII, VIII T T T T T T Wreckfish Polyprion americanus X T T T T T T Blond ray Raja brachyura All areas T T T T Thornback ray Raja clavata All areas T T T T Spotted ray Raja montagui All areas T T T T Cuckoo ray Raja naevus All areas T T T T Other rays and skates Rajidae All areas T T T T Greenland halibut Reinhardtius hippoglossoides Va, XII, XIV T T T T T T Sardine Sardina pilchardus VIII, IX T T T T T T T T Spanish mackerel Scomber japonicus VIII, IX T T T T T T Mackerel Scomber scombrus II, IIIa, IV, V, VI, VII, VIII, IX T T T T T T T T Redfishes Sebastes spp. Va, XII, XIV T T T T T T Cuttlefish Sepia officinalis VIIIc, IXa T T T T Sole Solea solea VIIa/VIIe VIIfg/VIIIab T T T T T T Sole Solea solea VIIbc, VIIhjk, IXa T T T T T T Seabreams Sparidae VIIIc, IXa, X T T T T T T Blue jack mackerel Trachurus picturatus X T T T T T T Horse mackerel Trachurus trachurus IIa, IVa, V, VI, VII, VIII, IX T T T T T T T T Pouting Trisopterus luscus IXa, VIIIc T T T T T T Mediterranean Blue-and-red shrimp Aristeus antennatus 1.1, 1.3, 2.2, 3.1 T T T T Giant red shrimp Aristeomorpha foliacea 1.1, 1.3, 2.2, 3.1 T T T T Bogue Boops boops 3,1 T T T T T T Sea bass Dicentrarchus labrax 1,2 T T T T T T Curled octopus Eledone cirrosa 1.1, 1.3, 2.1, 2.2, 3.1 T T T T White octopus Eledone moschata 1.1, 1.3, 2.1, 2.2, 3.1 T T T T Anchovy Engraulis encrasicolus 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 T T T T T T Grey gurnard Eutrigla gurnardus 1.3, 2.2, 3.1 T T T T T T Billfish Istiophoridae All areas T T T T T T Common squid Loligo vulgaris 1.3, 2.2, 3.1 T T T T T T Black-bellied angler Lophius budegassa 1.1, 1.3, 2.2, 3.1 T T T T T T Anglerfish Lophius piscatorius 1.1, 1.3, 2.2, 3.1 T T T T T T Hake Merluccius merluccius 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 T T T T T T Mullet Mullus barbatus 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 T T T T T T Red mullet Mullus surmuletus 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 T T T T T T Norway lobster Nephrops norvegicus 1.3, 2.1, 2.2, 3.1 S S S T Pandora Pagellus erythrinus 1.1, 1.2, 2.1, 2.2, 3.1 T T T T T T Deepwater rose shrimp Parapenaeus longirostris 1.1, 1.3, 2.2, 3.1 T T T T Caramote prawn Penaeus kerathurus 3,1 T T T T Picarel Spicara maris 3,1 T T T T T T Thornback ray Raja clavata 1.3, 2.1, 2.2, 3.1 T T T T Mediteranean ray Raja miraletus 1.3, 2.1, 2.2, 3.1 T T T T Atlantic bonito Sarda sarda All areas T T T T T T Sardine Sardina pilchardus 1.1, 1.2, 1.3, 2.1, 2.2, 3.1 T T T T T T Mackerel Scomber scombrus 1.3, 2.2, 3.1 T T T T T T Shark Selachii All areas T T T T T T Cuttlefish Sepia officinalis 1.3, 2.1, 3.1 T T T T Sole Solea vulgaris 1.2, 2.1, 3.1 T T T T T T Gilthead sea bream Sparus aurata 1.2, 3.1 T T T T T T Mediterranean horse mackerel Trachurus mediterraneus 1.1, 1.3, 3.1 T T T T T T Albacore Thunnus alalunga All areas T T T T T T Bluefin tuna Thunnus thynnus All areas T T T T T T Horse mackerel Trachurus trachurus 1.1, 1.3, 3.1 T T T T T T Grey gurnard Trigla lucerna 1.3, 2.2, 3.1 T T T T T T Swordfish Xiphias gladius All areas T T T T T T NAFO areas Cod Gadus morhua 2J3KL T T T Cod Gadus morhua 3M T T T T T T Cod Gadus morhua 3NO T T T T T T Cod Gadus morhua 3Ps T T T T T T Witch flounder Glyptocephalus cynoglossus 3NO T T T American plaice Hippoglossoides platessoides 3LNO T T T T T T American plaice Hippoglossoides platessoides 3M T T T T T T Yellowtail flounder Limanda ferruginea 3LNO T T T Grenadier Macrouridae SA 2 + 3 T T T T T T Shrimp Pandalus spp. 3M T T T T Skate Raja spp. SA 3 T T T Greenland halibut Reinhardtius hippoglossoides 3KLMNO T T T T T T Greenland halibut Reinhardtius hippoglossoides 1D T T T T T T Redfish Sebastes spp. 3M T T T Redfish Sebastes spp. 3LN T T Redfish Sebastes spp. 3O T T Highly migratory species, Atlantic, Indian, Pacific Ocean Frigate tuna Auxis spp. T T T T T T Atlantic back skipjack Euthynnus alleteratus T T T T T T Billfishes Istiophoridae T T T T T T Skipjack tuna Katsuwonus pelamis T T T T T T Atlantic bonito Sarda sarda T T T T T T Shark Squalidae T T T T Albacore Thunnus alalunga T T T T T T Yellowfin tuna Thunnus albacares T T T T T T Bigeye tuna Thunnus obesus T T T T T T Bluefin tuna Thunnus thynnus T T T T T T Swordfish Xiphias gladius T T T T T T CECAF FAO 34 Black scabbardfish Aphanopus carbo Madeira T T T T T T Hake Merluccius spp. Atlantic CE T T T T T T Common octopus Octopus vulgaris Atlantic CE T T T T Deepwater rose shrimp Parapeneus longirostris Atlantic CE T T T T Southern pink shrimp Penaeus notialis Atlantic CE T T T T Sardine Sardina pilchardus Atlantic CE T T T T T T Chub mackerel Scomber japonicus Madeira T T T T T T Horse mackerel Trachurus spp. Madeira T T T T T T WECAF Red snapper Lutjanus purpureus French Guiana ZEE T T T T T T Shrimp Penaeus subtilis French Guiana ZEE T T T T Appendix XVII (section J) Economic information per fleet segment as defined in Appendix III (MP) General description Extended programme First priority (annual) Income (turnover) Total and per species Production costs:  crew (include social cost)  fuel  repair and maintenance  other operational costs Total and per production cost category Fixed costs Average cost, calculated from investment Financial position Share of own/foreign capital Investment (asset) Prices/species (1) Value, tonne Employment Full time/part time/FTE Fleet  No  gt  kW  age  gear used Effort Relevant unit accounting for technology and time (1) Quarterly basis everywhere. Aggregated on a regional level 3 in Mediterranean in Appendix I. Appendix XVIII (section J) Data needs for basic economic evaluation per fleet segment (EP) General description Extended programme Second priority Landings per species Seasonal (monthly) Stock (by ICES areas) Market category Regional differentiation (level 3, Appendix I) Income (turnover) Subsides (annually) Regional differentiation (level 3, Appendix I) Production costs:  crew  fuel  repair and maintenance  other operational costs Further subdivision of operational costs Regional differentiation (level 3, Appendix I) Differentiation of remuneration to crew according to position Fixed costs Regional differentiation (level 3, Appendix I) Financial position Rents to external institutions Regional differentiation (level 3, Appendix I) Investment (asset) By type of investment: hull of vessel, various engines and refrigeration/freezing, storage and lifting equipment Prices/species Monthly By market category Regional differentiation (level 3, Appendix I) Employment Skill/education Distinction per vessel size, regional differentiation Fleet Size categories of fleet segments regional differentiation (level 3, Appendix I) Effort Regional differentiation (level 3, Appendix I) Appendix XIX (Section K) Economic information per primary and secondary industry (sectors) (MP) General description Minimum programme First priority (annual) Raw material Total and per species (tonnes) Income (turnover) Total and per product Production costs:  labour  energy  raw material (value)  packaging  other running costs Total and per category cost Fixed costs Average costs, calculated from investment Financial position Share of own/borrowed capital Investment (asset)  Historical  Replacement  Insurance Prices/product Value, tonne Employment Numbers/ FTE Capacity utilisation Annual average